Exhibit 10.1

Execution Version

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS

DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED

MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION.

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
May 9, 2016 (the “Effective Date”), by and between CHEMOCENTRYX, INC., a
Delaware corporation, having an address at 850 Maude Avenue, Mountain View, CA
94043, U.S. (“ChemoCentryx”), and VIFOR (INTERNATIONAL) LTD., a corporation
organized under the laws of Switzerland, having an address at Rechenstrasse 37,
CH-9014 St. Gallen, Switzerland (“VIT”). ChemoCentryx and VIT may be referred to
herein individually as a “Party” or collectively as the “Parties”.

RECITALS

WHEREAS, ChemoCentryx is a biopharmaceutical company focused on discovering,
developing, and commercializing therapeutics to treat autoimmune diseases and
inflammatory disorders;

WHEREAS, ChemoCentryx is developing a C5aR inhibitor known as CCX168 for the
treatment of rare and orphan diseases, including anti-neutrophil cytoplasmic
auto-antibody (ANCA)-associated vasculitis, atypical hemolytic-uremic syndrome,
and potentially other indications such as C3 glomerulonephritis, lupus
nephritis, systemic lupus erythematosus, and IgA nephropathy;

WHEREAS, VIT is an international pharmaceutical company that develops and
commercializes innovative and high quality products and therapies worldwide to
improve the life of patients suffering from chronic kidney disease; and

WHEREAS, ChemoCentryx and VIT desire to establish a collaboration for the
continued development and, if successful, commercialization of products
containing CCX168 in Europe, Central America, South America, Mexico, Canada,
South Korea and Africa, all under the terms and conditions set forth herein.

 

1.



--------------------------------------------------------------------------------

Execution Version

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, ChemoCentryx and VIT
hereby agree as follows:

 

1. DEFINITIONS

1.1 “Additional Indication” means an Indication in the Target Field, or in the
Field outside the Target Field as mutually agreed by the Parties pursuant to
Section 2.8(a), other than the Initial Indications.

1.2 “Additional Indication Rejection Condition” has the meaning set forth in
Section 4.5(f).

1.3 “Additional Study” has the meaning set forth in Section 4.4(a).

1.4 “Affiliate” means, with respect to any party, any entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such party, but for only so long as such control
exists. As used in this Section 1.4, “control” means (a) to possess, directly or
indirectly, the power to direct the management or policies of an entity, whether
through ownership of voting securities, by contract relating to voting rights,
or corporate governance; or (b) direct or indirect beneficial ownership of more
than fifty percent (50%) (or such lesser percentage which is the maximum allowed
to be owned by a foreign corporation in a particular jurisdiction) of the voting
share capital or other equity interest in such entity. Notwithstanding the
foregoing, for the purposes of this Agreement, Fresenius Medical Care shall not
be considered an Affiliate of VIT, except as provided in Section 1.128.

1.5 “Alliance Manager” has the meaning set forth in Section 3.5.

1.6 “API” means active pharmaceutical ingredient, which is also commonly
referred to as drug substance.

1.7 “Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state, and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits (including MAAs) of or from any court,
arbitrator, Regulatory Authority, or governmental agency or authority having
jurisdiction over or related to the subject item.

1.8 “Bulk Drug Product” means the Product as bulk drug product for Commercial
use in the VIT Territory.

1.9 “Bundled Product” means the Product (other than a Combination Product) that
is either (a) packaged together with another product that does not contain a
Compound for sale or shipment as a single unit or sold at a single price or
(b) marketed or sold collectively with such other product as a single product.

1.10 “Business Day” means any day other than a Saturday or Sunday on which the
banks in Mountain View, California and in Zurich, Switzerland are open for
business.

1.11 “Buy In” has the meaning set forth in Section 4.5(h).

1.12 “Calendar Quarter” means each respective period of three (3) consecutive
months ending on March 31, June 30, September 30, and December 31.

 

2.



--------------------------------------------------------------------------------

Execution Version

 

1.13 “Calendar Year” means each respective period of twelve (12) consecutive
months ending on December 31.

1.14 “CCX140” means the CCR2 inhibitor referred to by ChemoCentryx as CCX140, or
any salt, hydrate, ester, isomer, or polymorph thereof.

1.15 “CCX140 Agreement” has the meaning set forth in Section 2.10(b).

1.16 “CCX140 Date” means July 31, 2016 or such other date as the Parties may
agree pursuant to Section 2.10(c).

1.17 “Change of Control” means, with respect to a Party: (a) the sale of all or
substantially all of its assets or all of its assets relating to the Product;
(b) a merger, reorganization or consolidation involving such Party in which the
holders of the voting securities of such Party outstanding immediately prior
thereto cease to beneficially own at least fifty percent (50%) of the combined
voting power of the surviving entity, directly or indirectly, immediately after
such merger, reorganization or consolidation; or (c) a transaction in which an
entity or individual, or group of entities and/or individuals acting in concert,
acquires more than fifty percent (50%) of the voting equity securities of such
Party.

1.18 “ChemoCentryx Affiliate” means any Affiliate of ChemoCentryx; provided
that, in the event of a Change of Control of ChemoCentryx, the term
“ChemoCentryx Affiliate” shall exclude any entity that becomes an Affiliate of
ChemoCentryx as a result of such Change of Control and all Affiliates of such
entity (other than ChemoCentryx and its Affiliates in existence as of such
Change of Control); provided, however, if such excluded Affiliate Develops or
Commercializes the Product or Compound or otherwise performs any activities or
obtains any rights with respect to the Product or Compound, such excluded
Affiliate will be deemed a ChemoCentryx Affiliate.

1.19 “ChemoCentryx Collaborator” means any Third Party licensee of ChemoCentryx
with respect to the Development and Commercialization of any Compound or Product
in any country outside the VIT Territory, excluding any contract research
organization or other Third Party conducting activities on behalf of
ChemoCentryx.

1.20 “ChemoCentryx Data” has the meaning set forth in Section 10.1.

1.21 “ChemoCentryx Indemnitee” has the meaning set forth in Section 12.2.

1.22 “ChemoCentryx Know-How” means all Know-How that ChemoCentryx or any
ChemoCentryx Affiliate Controls as of the Effective Date or during the Term,
including Joint Inventions and Know-How within Product Technology, that
is necessary or reasonably useful for the Development, manufacture, or
Commercialization of any Compound or Product in the Field in the VIT Territory,
but excluding any Know-How to the extent exclusively related to (a) any compound
(other than a Compound), which compound is proprietary to ChemoCentryx or any
ChemoCentryx Affiliates or ChemoCentryx Collaborators or (b) the combination of
a Compound with any such proprietary compound. ChemoCentryx Know-How includes
the Licensed ChemoCentryx Data.

 

3.



--------------------------------------------------------------------------------

Execution Version

 

1.23 “ChemoCentryx Patents” means all Patents that ChemoCentryx or any
ChemoCentryx Affiliate Controls as of the Effective Date or during the Term,
including Joint Patents, that would be infringed, absent a license or other
right to practice granted under, or joint ownership rights in, such Patents, by
the Development, manufacture, or Commercialization of any Compound or Product in
the Field in the VIT Territory (considering patent applications to be issued
with the then-pending claims), but excluding any Patents to the extent
exclusively related to (a) any compound (other than a Compound), which compound
is proprietary to ChemoCentryx or any ChemoCentryx Affiliates or ChemoCentryx
Collaborators or (b) the combination of a Compound with any such proprietary
compound. The ChemoCentryx Patents existing as of the Effective Date are set
forth in the Letter Agreement.

1.24 “ChemoCentryx Technology” means the ChemoCentryx Know-How and the
ChemoCentryx Patents.

1.25 “CMC” means chemistry, manufacturing, and control.

1.26 “CMO” means contract manufacturing organization.

1.27 “Combination Product” means any Product which comprises two or more APIs,
at least one (1) of which is the Compound.

1.28 “Commercialization” means the conduct of all activities relating to the
commercial use, promotion, marketing, sale, offering for sale, and distribution
(including importing, exporting, transporting, customs clearance, warehousing,
invoicing, handling, and delivering the Product to customers) of the Product in
the Field in or outside the VIT Territory, including: (i) applying for Pricing
and Reimbursement Approval; (ii) sales force efforts, detailing, advertising,
medical education, planning, marketing, sales force training, and sales and
distribution; and (iii) scientific and medical affairs. For clarity,
Commercialization does not include any Development activities, whether conducted
before or after Regulatory Approval or Pricing and Reimbursement
Approval. “Commercialize” and “Commercializing” have correlative meanings.

1.29 “Commercialization Plan” means a written plan for the Commercialization of
the Product, at a level of detail and containing subject matter that is
consistent with, and not in addition to, commercialization plans that VIT and
its Affiliates prepare for internal use, as may be updated and amended in
accordance with Section 6.2.

1.30 “Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, including Development or
Commercialization of the Compound or the Product, those reasonable good faith
efforts and resources to accomplish such objective that a similarly-situated
company within the biopharmaceutical industry would typically devote to a
similar objective under similar circumstances, in each case taking into account
all Relevant Factors in effect at the time such efforts are to be expended, and
in the case of the Development, Regulatory Approval, Pricing and Reimbursement
Approval or Commercialization of the Product or Compound in the VIT Territory,
those efforts typically devoted to such activities by a similarly-situated
company within the biopharmaceutical industry in the relevant country with
respect to a compound, product or product candidate which is of

 

4.



--------------------------------------------------------------------------------

Execution Version

 

similar market potential in such country and which is at a similar stage in its
development or product life cycle as the Product or Compound, in each case
taking into account all Relevant Factors in effect at the time such efforts are
to be expended.

1.31 “Committee” means the JSC, JCC, or any subcommittee established by the JSC,
as applicable.

1.32 “Compound” means the C5aR inhibitor referred to by ChemoCentryx as CCX168,
having the structure set forth in the Letter Agreement, or any salt, hydrate,
ester, isomer, or polymorph thereof.

1.33 “Confidential Information” of a Party means all Know-How, materials, and
other proprietary scientific, marketing, financial, or commercial information
that is: (a) disclosed by or on behalf of such Party or any of its Affiliates or
otherwise made available to the other Party or any of its Affiliates, whether
made available orally, in writing, or in electronic form; or (b) learned by the
other Party pursuant to this Agreement. The existence and terms of this
Agreement are the Confidential Information of both Parties. All information
disclosed by a Party under the Confidentiality Agreement are deemed the
Confidential Information of such Party pursuant to this Agreement.

1.34 “Confidentiality Agreement” means that certain Confidentiality Agreement
between the Parties dated as of June 5, 2015.

1.35 “Control” or “Controlled” means, with respect to any Know-How, Patents or
other intellectual property rights, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one Party to the other Party pursuant to this Agreement) to grant
access, a license, or a sublicense of or under such Know-How, Patents, or other
intellectual property rights to another party, or to otherwise disclose
proprietary or trade secret information to another party, without breaching the
terms of any then-existing agreement with a Third Party or misappropriating the
proprietary or trade secret information of a Third Party; provided that a Party
shall not Control any Know-How or Patents of a Third Party unless they are
in-licensed pursuant to a Third Party License.

1.36 “Core Patents” means (a) all ChemoCentryx Patents that have a priority date
on or before the Effective Date and (b) any ChemoCentryx Patents claiming
Product Technology that is then being used in or with the Product that is then
being Developed or Commercialized.

1.37 “Cost of Goods” means, with respect to any Compound or Product, the cost to
manufacture Drug Substance, Bulk Drug Product or finished Product for clinical
use, as applicable, which means: (a) in the case of products and services
acquired from Third Parties, payments made to such Third Parties; and (b) in the
case of manufacturing services performed by a Party or its Affiliates, including
manufacturing services that are reasonably necessary to support products and
services acquired from Third Parties as contemplated in subsection (a), the
actual unit costs of manufacture, plus the variances and other costs
specifically provided for herein. Actual unit costs shall consist of direct
material costs, direct labor costs, and manufacturing overhead directly
attributable to such Drug Substance, Bulk Drug Product or finished Product, all
calculated in accordance with U.S. generally accepted accounting

 

5.



--------------------------------------------------------------------------------

Execution Version

 

principles. Direct material costs shall include the costs incurred in purchasing
materials, including sales and excise taxes imposed thereon, customs duties and
charges levied by government authorities, and all costs of packaging components.
Direct labor costs shall include the cost of: (i) employees working in
manufacturing and packaging of such Drug Substance, Bulk Drug Product or
finished Product and engaged in direct manufacturing activities; and (ii) direct
or indirect quality control and quality assurance activities. Manufacturing
overhead attributable to such Drug Substance, Bulk Drug Product or finished
Product shall include a reasonable allocation of indirect labor costs (not
previously included in direct labor costs) and a reasonable allocation of
facilities and other overhead costs. In all cases under clause (b) above and the
preceding sentence, Cost of Goods excludes any [***] or any yield loss in excess
of [***]. In addition, Cost of Goods for commercial supply shall not include the
cost of process development and validation, stability batches (unless used for
sale after Regulatory Approval), CMC work and similar activities.

1.38 “Data” means any and all scientific, technical, test, marketing, or sales
data pertaining to any Compound or Product, including research data, clinical
pharmacology data, CMC data (including analytical and quality control data and
stability data), pre-clinical data, clinical data, or submissions made in
association with an IND or MAA with respect to any Compound or Product.

1.39 “Data Package” means, with respect to any Next Generation Compound, a
package of information summarizing all scientific, technical, and test data,
including research data, clinical pharmacology data, CMC data (including
analytical and quality control data and stability data), pre-clinical data, and
clinical data, pertaining to the Next Generation Compound and Controlled by
ChemoCentryx or any ChemoCentryx Affiliate. For clarity, the Parties agree that
any Data Package shall include information substantially similar in quality and
detail to the information provided by ChemoCentryx to VIT in connection with its
evaluation of the Product and the Compound, taking into account differences
between the Next Generation Compound and the Product.

1.40 “Develop” means to develop (including clinical, nonclinical, and CMC
development), analyze, test, and conduct preclinical, clinical, and all other
regulatory trials for a Compound or Product, including all post-approval
clinical trials, as well as all related regulatory activities and any and all
activities pertaining to new Indications, pharmacokinetic studies, and all
related activities including work on new formulations, new methods of treatment,
and CMC activities including new manufacturing methods. For clarity, Development
includes clinical trials and studies that VIT (or its Affiliate or Sublicensee)
is required to perform in the VIT Territory. “Developing” and “Development” have
correlative meanings.

1.41 “Development Plan” has the meaning set forth in Section 4.3(a).

1.42 “Distributor” means, with respect to one or more countries in the VIT
Territory, any entity that (a) is not a Sublicensee or Affiliate of VIT, (b)
purchases Product from VIT or its

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6.



--------------------------------------------------------------------------------

Execution Version

 

Affiliates or Sublicensees for such country(ies), (c) assumes responsibility
from VIT or its Affiliate or Sublicensee for all or a portion of the
Commercialization of Product in such country(ies), and (d) sells Product in such
country(ies) without providing any consideration to VIT or its Affiliate or
Sublicensee on account of such sale.

1.43 “Divestiture” has the meaning set forth in Section 2.8(c)(ii).

1.44 “Drug Substance” has the meaning set forth in Section 7.1.

1.45 “EMA” means the European Medicines Agency or any successor entity thereto.

1.46 “EU” means the European Union as constituted at the applicable time.

1.47 “European Patent Convention” means the Convention on the Grant of European
Patents of 5 October 1973, as amended.

1.48 “Excluded Claim” has the meaning set forth in Section 15.3(f).

1.49 “Exclusive CCX140 Negotiation Right” has the meaning set forth in
Section 2.10(a).

1.50 “Executive Officers” has the meaning set forth in Section 3.4(b).

1.51 “Expert Arbitrators” has the meaning set forth in Section 15.4(a).

1.52 “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services, including the Export Administration Act
of 1979, 24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et.
seq., the Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended).

1.53 “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et. seq.), as amended.

1.54 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.55 “Field” means all therapeutic, prophylactic and diagnostic uses of the
Product and the Compound in humans, including the Target Field.

1.56 “First Commercial Sale” means, on a country-by-country basis, the first
sale by VIT or any of its Affiliates or Sublicensees to a Third Party for end
use or consumption of the Product in a given country in the VIT Territory, after
Regulatory Approval and Pricing and Reimbursement Approval has been granted with
respect to the Product in such country.

 

7.



--------------------------------------------------------------------------------

Execution Version

 

1.57 “Fresenius Medical Care” means Fresenius Medical Care AG & Co. KGaA, a
partnership organized under the laws of Germany with its corporate headquarters
in Bad Homburg v.d.H., Germany.

1.58 “FTE” means a full-time person dedicated by ChemoCentryx or VIT to medical
and clinical affairs, regulatory, or preclinical or pharmaceutical development
activities under the Development Plan as provided in Article 4, or in the case
of less than a full-time dedicated person, a full-time equivalent person year,
based upon a total one thousand eight hundred twenty (1,820) hours per year of
work on or directly related to the Development Plan. Such activities to be
performed by ChemoCentryx or VIT employees may include protocol writing, medical
monitoring, recording and writing up results, data analysis, reviewing
literature and references, holding scientific discussions, seminars and
symposia, managing and directing scientific staff, overseeing and coordinating
Product supply, and carrying out management duties directly related to the
Development Plan.

1.59 “FTE Rate” means, for purposes of determining ChemoCentryx’s or VIT’s
internal development costs, initially an amount equal to $[***] per FTE per
year; on January 1, 2017, and annually thereafter, such amount shall be
increased by [***]. Such FTE rate includes all benefits and any applicable
overhead.

1.60 “Galenica” means Galenica AG with its registered seat at Untermattweg 8,
3000 Bern, Switzerland. As of the Effective Date, Galenica owns 100% of Vifor
Pharma Participations Ltd and Vifor Pharma Participations Ltd owns 100% of
VIT. It is acknowledged and agreed that Galenica may be spinning-off Vifor
Pharma Participations Ltd as part of its restructuring.

1.61 “Generic Product” means, with respect to the Product in a particular
country, regulatory jurisdiction, or region, any pharmaceutical product that (a)
(i) contains the same APIs as the Product for the same route of administration
as the Product and is approved by the Regulatory Authority in such country,
regulatory jurisdiction, or region (for an Indication for which the Product
obtained Regulatory Approval from the applicable Regulatory Authority in such
country, regulatory jurisdiction or region); or (ii) is approved by the
Regulatory Authority in such country, regulatory jurisdiction or region as a
substitutable generic for the Product (for an Indication for which the Product
obtained Regulatory Approval from the applicable Regulatory Authority in such
country, region or jurisdiction) in accordance with applicable regulations of
such Regulatory Authority; and (b) is sold in such country, regulatory
jurisdiction or region by ChemoCentryx, its Affiliates or a Third Party
(excluding any Third Party that is a Sublicensee) who did not purchase such
pharmaceutical product in a chain of distribution that included any of VIT or
its Affiliates or Sublicensees.

1.62 “Global Trademark” has the meaning set forth in Section 10.12(a).

1.63 “Governmental Authority” means any national, international, federal, state,
provincial, or local government, or political subdivision thereof, or any
multinational

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8.



--------------------------------------------------------------------------------

Execution Version

 

organization or any authority, agency, or commission entitled to exercise any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power, any court or tribunal (or any department, bureau or division
thereof, or any governmental arbitrator or arbitral body).

1.64 “ICC” has the meaning set forth in Section 15.3(a).

1.65 “ICC Rules” has the meaning set forth in Section 15.3(a).

1.66 “ICH” means the International Conference on Harmonization (of Technical
Requirements for Registration of Pharmaceuticals for Human Use).

1.67 “IND” means an investigational new drug application, clinical trial
authorization or equivalent application filed with the applicable Regulatory
Authority, which application is required to commence human clinical trials in
the applicable country.

1.68 “Indication” means any specific disease or medical condition in humans.

1.69 “Initial Indications” means a total of [***] Indications in the Target
Field (or outside the Target Field as agreed in writing by the Parties),
including (a) ANCA-associated vasculitis (“AAV”), (b) atypical hemolytic-uremic
syndrome (“aHUS”) or, if Development in aHUS is discontinued before Initiation
of a Phase 2 Clinical Trial designed to have a clinical endpoint, any
replacement Indication for which the JSC determines to develop the Product and
(c) [***] in the Target Field, such as [***], for which the JSC determines to
develop the Product (or as otherwise agreed by the Parties in writing).

1.70 “Initiate” means, with respect to a clinical trial, the first dosing of the
first subject in such clinical trial.

1.71 “Inventions” means all inventions, whether or not patentable, discovered,
made, conceived, or conceived and reduced to practice, in the course of
activities contemplated by this Agreement.

1.72 “Joint Commercialization Committee” or “JCC” has the meaning set forth in
Section 3.2.

1.73 “Joint Inventions” has the meaning set forth in Section 10.2.

1.74 “Joint Manufacturing Subcommittee” or “JMC” has the meaning set forth in
Section 7.1.

1.75 “Joint Patent” has the meaning set forth in Section 10.2.

1.76 “Joint Technology” means Joint Inventions and Joint Patents.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

9.



--------------------------------------------------------------------------------

Execution Version

 

1.77 “Joint Steering Committee” or “JSC” has the meaning set forth in Section
3.1.

1.78 “Know-How” means any information, including discoveries, improvements,
modifications, processes, methods, techniques, protocols, formulas, data,
inventions, know-how, trade secrets, patentable or otherwise, and results,
including without limitation physical, chemical, biological, toxicological,
pharmacological, safety, and pre-clinical and clinical data, dosage regimens,
control assays, and product specifications, but excluding any Patents.

1.79 “Knowledge” means, as applied to a Party, that such Party has the actual
knowledge of a particular fact or other matter.

1.80 “Letter Agreement” means that certain letter agreement of even date
herewith by and between ChemoCentryx and VIT, including all exhibits thereto.

1.81 “Licensed ChemoCentryx Data” means the ChemoCentryx Data, excluding any
Data related to any compound (other than the Compound) that is proprietary to
ChemoCentryx or its Affiliates or ChemoCentryx Collaborators or related to the
combination of the Compound with any such proprietary compound.

1.82 “Licensed VIT Data” means the VIT Data, excluding any (a) Data related to
treatment algorithms or patient care programs, (b) Data related to any compound
that is proprietary to VIT, any of its Affiliates or their Third Party licensees
or Sublicensees or the combination of a Compound with any such proprietary
compound, and (c) Data resulting from development or commercialization efforts
that are not conducted under this Agreement and do not use the Compound or the
Product or any ChemoCentryx Technology, including, without limitation, Data not
directly related to the Compound or the Product that has been developed by VIT,
any of its Affiliates or any Third Party under independent research programs or
agreements (e.g. generic drug delivery Data) without use of the Compound or the
Product or any ChemoCentryx Technology.

1.83 “Losses” has the meaning set forth in Section 12.1.

1.84 “MAA” means a marketing authorization application or equivalent
application, and all amendments and supplements thereto, filed with the
applicable Regulatory Authority in any country or jurisdiction.

1.85 “Major Market Countries” means France, Switzerland, Germany, Italy, Spain,
the United Kingdom, Brazil, Canada, Mexico, and South Korea.

1.86 “Middle East” means Bahrain, Iran, Iraq, Jordan, Kuwait, Lebanon, Oman,
Palestinian territories, Qatar, Saudi Arabia, United Arab Emirates, and
Yemen. For clarity, Middle East excludes Israel and Turkey.

1.87 “Milestone Event” means any event identified in Section 8.2 or 8.3.

1.88 “Milestone Payment” means any payment identified in Section 8.2 or 8.3 to
be made by VIT to ChemoCentryx on the occurrence of a Milestone Event.

 

10.



--------------------------------------------------------------------------------

Execution Version

 

1.89 “Net Sales” means, with respect to the Product, the gross amounts invoiced
for sales or other dispositions of the Product during the Royalty Term by or on
behalf of VIT and its Affiliates and Sublicensees to Third Parties (other than
Sublicensees but including to Distributors and Wholesalers), less the following
deductions to the extent included in the gross invoiced sales price for the
Product or otherwise directly paid or incurred by VIT or its Affiliates or
Sublicensees, as applicable, with respect to the sale or other disposition of
the Product:

(a) normal and customary trade and quantity discounts actually allowed and
properly taken directly with respect to sales of the Product;

(b) credits or allowances given or made for rejection or return of previously
sold Product or for retroactive price reductions and billing errors;

(c) rebates and chargeback payments granted to managed health care
organizations, pharmacy benefit managers (or equivalents thereof), national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, or to trade customers;

(d) costs of freight, insurance, and other transportation charges directly
related to the distribution of the Product;

(e) clawback taxes, tariffs, duties, excises, value added tax and other sales
taxes, and other taxes imposed upon and paid with respect to the sale,
transportation, delivery, use, exportation, or importation of the Product (which
does not include income taxes), as adjusted for rebates and refunds;

(f) prompt-pay discounts and discounts in the form of [***] and reasonably
allocated to the Product; and

(g) [***] relating to the sale of the Product that are [***]; provided that (A)
any such amounts that are [***] and (B) [***] the amounts deducted pursuant to
this Section 1.89(g) with respect to any reporting period [***] for sales or
other dispositions of the Product during such reporting period by on behalf of
VIT, its Affiliates and Sublicensees to Third Parties (other than Sublicensees).

Such amounts shall be determined in accordance with International Financial
Reporting Standards, consistently applied.

Net Sales will not include Products transferred at no profit for use in
connection with clinical trials or other development activity, pre-clinical
research and trials, promotional use (including samples), compassionate sales or
use, indigent programs, investigator initiated trials, or on a named patient
basis.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11.



--------------------------------------------------------------------------------

Execution Version

 

Upon any sale or other disposition of the Product that should be included within
Net Sales for any consideration other than exclusively monetary consideration on
bona fide arms’-length terms, then for purposes of calculating Net Sales under
this Agreement, the Product shall be deemed to be sold exclusively for money at
the average sales price during the applicable reporting period generally
achieved for the Product in the country in which such sale or other disposition
occurred when the Product is sold alone and not with other products.

In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of the Product between VIT and its
Affiliates or Sublicensees for resale shall be excluded from the computation of
Net Sales, but the subsequent resale of the Product to a Third Party shall be
included within the computation of Net Sales.

In the event of a Combination Product, the Net Sales from the Combination
Product, for the purposes of determining royalty payments, will be determined by
multiplying the Net Sales of the Combination Product in a particular country,
during the applicable royalty reporting period, by the fraction, A/(A+B), where
A is the average sale price of the Product containing the Compound as the only
API when sold separately in finished form and B is the average sale price of the
other API(s) included in the Combination Product when sold separately in
finished form (the “Other Product”), in each case in such country during the
applicable royalty reporting period or, if sales of both the Product containing
the Compound as the only API and the Other Product did not occur in such period,
then in the most recent royalty reporting period in which sales of both occurred
in such country.

If the Product containing the Compound as the only API is sold separately in
such country, but the Other Product has not been sold separately in such
country, Net Sales will be determined by multiplying the Net Sales of the
Combination Product in such country, during such reporting period, by the
fraction A/C, where C is the average sale price of the Combination Product in
such country during the applicable royalty reporting period.

If the Other Product is sold separately in such country, but the Product
containing the Compound as the only API has not been sold separately in such
country, Net Sales will be determined by multiplying the Net Sales of the
Combination Product in such country, during such reporting period, by the
fraction 1-B/C.

In the event that such average sale price cannot be determined for both the
Product containing the Compound as the only API and the Other Product, Net Sales
for the purposes of determining royalty payments will be calculated by
multiplying the Net Sales of the Combination Product by the fraction D/(D+E),
where D is the fair market value of the Product containing the Compound as the
only API and E is the fair market value of the Other Product. In such event, the
Parties will in good faith make a determination of the respective fair market
values of the Product containing the Compound as the only API and the Other
Product. If the Parties fail to agree within thirty (30) days after commencing
discussions (or such longer period as the Parties may agree), the matter will be
submitted to an independent mutually agreed Third Party expert for resolution,
whose decision will be final and binding on the Parties.

If the Product is sold as part of a Bundled Product, the invoiced price for the
Product included in such Bundled Product will not be discounted by a greater
percentage than the percentage at which the invoiced price of the other products
included in such Bundled Product are discounted.

 

12.



--------------------------------------------------------------------------------

Execution Version

 

1.90 “Next Generation Compound” means any pharmaceutical product, other than the
Product, that inhibits the function of the complement component known as C5 or
the chemoattractant receptor known as C5aR or its ligands as its primary
mechanism of action, unless such inhibition of the function of the component
known as C5 occurs only as an indirect consequence of inhibition of one or more
components of the complement cascade that are upstream of C5 and C5aR.

1.91 “Next Generation Compound Option” has the meaning set forth in
Section 2.9(b).

1.92 “Non-Proposing Party” has the meaning set forth in Section 4.5(a).

1.93 “Option Period” has the meaning set forth in Section 2.9(d).

1.94 “Patents” means (a) all patents, certificates of invention, applications
for certificates of invention, priority patent filings, and patent applications,
and (b) any renewals, divisions, continuations (in whole or in part), or
requests for continued examination of any of such patents, certificates of
invention and patent applications, and any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

1.95 “Phase 1 Clinical Trial” means a human clinical trial in any country
conducted in a small number of volunteers designed or intended to establish an
initial safety profile, pharmacodynamics, or pharmacokinetics of the Product and
that would satisfy the requirements of 21 CFR 312.21(a) of foreign equivalent.

1.96 “Phase 2 Clinical Trial” means a human clinical trial of the Product in any
country to determine initial efficacy and dose range finding and that would
satisfy the requirements of 21 CFR 312.21(b) or foreign equivalent.

1.97 “Phase 3 Clinical Trial” means a pivotal human clinical trial of the
Product in any country with a defined dose or a set of defined doses of the
Product designed to ascertain efficacy and safety of such Compound or Product
for the purpose of submitting applications for Regulatory Approval to the
competent Regulatory Authorities and that would satisfy the requirements of 21
CFR 312.21(c) or foreign equivalent.

1.98 “Phase IV Clinical Trial” means a clinical study of a pharmaceutical
product on human subjects commenced after receipt of Regulatory Approval of such
pharmaceutical product for the purpose of satisfying a condition imposed by a
Regulatory Authority to obtain Regulatory Approval, or to support the marketing
of such pharmaceutical product, and not for the purpose of obtaining initial
Regulatory Approval of a pharmaceutical product.

1.99 “Pricing and Reimbursement Approval” means, with respect to the Product,
the approval, agreement, determination, or decision of the commercial payor or
the applicable

 

13.



--------------------------------------------------------------------------------

Execution Version

 

Governmental Authority responsible for approving and establishing the price or
level of reimbursement for the Product, as required in a given country or
jurisdiction prior to sale of the Product in such jurisdiction.

1.100 “Product” means any pharmaceutical product for systemic administration
that contains a Compound as an API, alone or in combination with one (1) or more
other APIs, in any dosage form or formulation.

1.101 “Product Technology” has the meaning set forth in Section 10.4(a).

1.102 “Proposing Party” has the meaning set forth in Section 4.5(a).

1.103 “Regulatory Approval” means any and all approvals, licenses,
registrations, permits, notifications, and authorizations (or waivers) of any
applicable Regulatory Authority, that are necessary for the manufacture, use,
storage, import, transport, promotion, marketing, distribution, offer for sale,
sale, or other commercialization of the Product in a given country or regulatory
jurisdiction. Regulatory Approval does not include any Pricing and Reimbursement
Approval.

1.104 “Regulatory Authority” means any applicable Governmental Authority
responsible for granting Regulatory Approvals for the Product, including the
FDA, the EMA, and any corresponding national or regional regulatory authorities.

1.105 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than Patents, including orphan drug exclusivity,
new chemical entity exclusivity, data exclusivity, or pediatric exclusivity.

1.106 “Regulatory Filings” means any regulatory application, submission,
notification, communication (including meeting minutes), correspondence,
registration, briefing documents, and other filings made to, received from, or
otherwise conducted with a Regulatory Authority in order to Develop,
manufacture, or Commercialize a Compound or Product in a particular country or
jurisdiction, including any IND, MAA, or Regulatory Approval. Regulatory Filings
do not apply to any Pricing and Reimbursement Approval.

1.107 “Relevant Factors” means, to the extent applicable to the Compound or
Product, actual and potential issues of safety, efficacy or stability; product
profile (including product modality, category and mechanism of action); stage of
development or life cycle status; actual and projected development, Regulatory
Approval, Pricing and Reimbursement Approval, manufacturing, and
commercialization costs; any issues regarding the ability to manufacture or have
manufactured the Product; the likelihood of obtaining Regulatory Approvals and
Pricing and Reimbursement Approvals; the timing of such approvals; the current
guidance and requirements for Regulatory Approval and Pricing and Reimbursement
Approval for the Product and similar products and the current and projected
regulatory status; labeling or anticipated labeling; the then-current
competitive environment and the likely competitive environment at the time of
projected entry into the market and thereafter; present and future market
potential; existing or projected pricing, sales, reimbursement and
profitability; pricing or reimbursement changes in relevant countries;
proprietary position, strength and duration of patent protection and

 

14.



--------------------------------------------------------------------------------

Execution Version

 

anticipated exclusivity; Commercialization by VIT after the expiration of the
Royalty Term of both that Product that uses the ChemoCentryx Trademarks and the
Product that does not use the ChemoCentryx Trademarks, and other relevant
scientific, technical, operational and commercial factors.

1.108 “Relevant Indication” has the meaning set forth in Section 2.9(d).

1.109 “Representatives” has the meaning set forth in Section 16.9.

1.110 “Review Period” has the meaning set forth in Section 2.9(c).

1.111 “Royalty Term” has the meaning set forth in Section 8.4(b).

1.112 “Safety Data” means Data generated by or on behalf of VIT or its
Affiliates or Sublicensees or by or on behalf of ChemoCentryx or its Affiliates
or ChemoCentryx Collaborators, related solely to any adverse drug experiences
and serious adverse drug experience as such information is reportable to
Regulatory Authorities in or outside the VIT Territory. Safety Data also
includes “adverse events”, “adverse drug reactions” and “unexpected adverse drug
reactions” as defined in the ICH Harmonised Tripartite Guideline for Clinical
Safety Data Management: Definitions and Standards for Expedited Reporting.

1.113 “Safety Data Agreement” has the meaning set forth in Section 5.3.

1.114 “SEC” means the U.S. Securities and Exchange Commission, or any successor
entity.

1.115 “Sole Inventions” has the meaning set forth in Section 10.2.

1.116 “Standstill Period” has the meaning set forth in Section 16.9.

1.117 “Stock Purchase Agreement” means the agreement between VIT and
ChemoCentryx regarding the purchase of stock contemplated under Section 8.1(b).

1.118 “Sublicensee” means a Third Party to whom VIT grants a sublicense under
the ChemoCentryx Technology to Develop, use, import, promote, offer for sale or
sell any Compound or Product in the Field in the VIT Territory (either
independently from or in cooperation with VIT), beyond the mere right to
purchase the Product from or to provide services on behalf of VIT and its
Affiliates. In no event shall ChemoCentryx or any of its Affiliates be deemed a
Sublicensee.

1.119 “Supply Agreement” has the meaning set forth in Section 7.2.

1.120 “Target Field” means the diagnosis, treatment, prevention and palliation
of any rare or orphan disease in humans, as defined by FDA under 21 CFR Part
316, as amended, by the EMA under applicable regulations or by any other
applicable Regulatory Authority under Applicable Laws in the VIT Territory,
including anti-neutrophil cytoplasmic auto-antibody (ANCA)-associated vasculitis
(AAV), atypical hemolytic-uretic syndrome (aHUS), C3 glomerulonephritis (C3GN),
lupus nephritis, systemic lupus erythematosus (SLE), and IgA nephropathy (IgAN).

 

15.



--------------------------------------------------------------------------------

Execution Version

 

1.121 “Term” has the meaning set forth in Section 14.1.

1.122 “Third Party” means any entity other than ChemoCentryx or VIT or an
Affiliate of ChemoCentryx or VIT.

1.123 “Third Party License” means any Third Party agreement that is deemed to be
a Third Party License pursuant to Section 2.7.

1.124 “Third Party Technology means any Patents or Know-How Controlled by a
Third Party that are necessary or reasonably useful to Develop, manufacture or
Commercialize any Compound or Product in the Field.

1.125 “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, including any trademark, trade dress, brand mark,
service mark, trade name, brand name, logo or business symbol, whether or not
registered.

1.126 “U.S.” means the United States of America, including its territories and
possessions.

1.127 “Valid Claim” means (a) a claim of an issued and unexpired ChemoCentryx
Patent (including any Joint Patent) that has not been revoked or held
unenforceable or invalid by a Governmental Authority in a final and
non-appealable judgment (or judgment from which no appeal was taken within the
allowable time period), and that has not been abandoned, disclaimed, denied, or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; or (b) a claim in any pending ChemoCentryx Patent in
the VIT Territory that has not been abandoned or finally disallowed without the
possibility of appeal or re-filing of the application; provided that such claim
has not been pending more than seven (7) years from the priority date of such
application (but if such pending claim with a pendency of seven (7) years or
longer subsequently issues it will be considered a Valid Claim upon issuance).

1.128 “VIT Affiliate” means any Affiliate of VIT; provided that, in the event of
a Change of Control of VIT, the term “VIT Affiliate” shall exclude any entity
that becomes an Affiliate of VIT as a result of such Change of Control and all
Affiliates of such entity (other than VIT and its Affiliates in existence as of
such Change of Control); provided, however, if such excluded Affiliate Develops
or Commercializes or otherwise performs any activities or obtains any rights
with respect to the Product or Compound, such excluded Affiliate will be deemed
a VIT Affiliate. For purposes of this Agreement, Fresenius Medical Care will be
an Affiliate of VIT if it meets the definition of Affiliate by acquiring voting
share capital or other equity interest in VIT representing more than fifty
percent (50%) of such interest.

1.129 “VIT Data” has the meaning set forth in Section 10.1.

1.130 “VIT Indemnitee” has the meaning set forth in Section 12.1.

 

16.



--------------------------------------------------------------------------------

Execution Version

 

1.131 “VIT Know-How” means all Know-How that VIT or any VIT Affiliate Controls
as of the Effective Date or during the Term, including Joint Inventions, that is
necessary for the research, Development, manufacture, use, importation, offer
for sale or sale of any Compound or Product in the Field. VIT Know-How includes
the Licensed VIT Data. VIT Know-How does not include (a) Know-How related to
treatment algorithms or patient care programs, (b) Know-How to the extent
exclusively related to any compound, which compound is proprietary to VIT, any
VIT Affiliates or their Third Party licensees/Sublicensees or related to the
combination of a Compound with any such proprietary compound, and (c) Know-How
resulting from development or commercialization efforts that are not conducted
under this Agreement, including, without limitation, Know-How not directly
related to the Compound or the Product that has been developed by VIT, any VIT
Affiliates or any Third Party under independent research programs or agreements
(e.g. generic drug delivery Know-How).

1.132 “VIT Patents” means all Patents that VIT or any VIT Affiliate Controls as
of the Effective Date or during the Term, including Joint Patents, that would be
infringed, absent a license or other right to practice granted under, or joint
ownership rights in, such Patents, by the research, Development, manufacture,
use, importation, offer for sale or sale of any Compound or Product (considering
patent applications to be issued with the then-pending claims). VIT Patents does
not include any Patent (a) relating to treatment algorithms or patient care
programs, (b) to the extent exclusively related to any compound that is
proprietary to VIT, any VIT Affiliates or their Third Party
licensees/Sublicensees or related to the combination of a Compound with any such
proprietary compound, and (c) any Patent resulting from development or
commercialization efforts that are not conducted under this Agreement and do not
use the Compound or the Product or any ChemoCentryx Technology, including,
without limitation, Patents not directly related to the Compound or the Product
that have been developed by VIT, any VIT Affiliate or any Third Party under
independent research programs or agreements (e.g. generic drug delivery Patents)
without use of the Compound or the Product or any ChemoCentryx Technology.

1.133 “VIT Technology” means the VIT Know-How and the VIT Patents.

1.134 “VIT Territory” means Europe, Central America, South America, Mexico,
Canada, South Korea, and Africa, and, if the CCX140 Agreement is executed before
October 31, 2016, in accordance with Section 2.10, the Middle East.

1.135 “Wholesaler” means any Third Party whose role with respect to Product in
the VIT Territory is only to (a) provide inventory management, logistics or
shipping services on behalf of VIT, its Affiliates, Sublicensees or
Distributors, or (b) resell products to customers without providing any
consideration to VIT or its Affiliate or Sublicensee on account of such sale.

 

2. GRANT OF LICENSES

2.1 Licenses Granted to VIT. Subject to the terms and conditions of this
Agreement, ChemoCentryx hereby grants to VIT the following licenses, during the
Term:

(a) an exclusive (even as to ChemoCentryx), royalty bearing license, with the
right to grant sublicenses as provided in Section 2.2, under the ChemoCentryx
Technology to

 

17.



--------------------------------------------------------------------------------

Execution Version

 

seek Regulatory Approval and Pricing and Reimbursement Approval for and
Commercialize the Product in the Field in the VIT Territory, which license
includes the rights (i) to incorporate Licensed ChemoCentryx Data in Regulatory
Filings with Regulatory Authorities in the VIT Territory and in filings for
Pricing and Reimbursement Approval in the VIT Territory; and (ii) to
cross-reference Regulatory Filings Controlled by ChemoCentryx or any
ChemoCentryx Affiliate or, to the extent ChemoCentryx has obtained the right to
cross-reference Regulatory Filings Controlled by a ChemoCentryx Collaborator,
such ChemoCentryx Collaborator outside the VIT Territory, in each case (i) and
(ii) solely for the purpose of obtaining Regulatory Approval and Pricing and
Reimbursement Approval for the Product in the Field in the VIT Territory;

(b) a non-exclusive license, with the right to grant sublicenses as provided in
Section 2.2, under the ChemoCentryx Technology to manufacture and have
manufactured the Product in and outside the VIT Territory solely for use in
exercising the licenses granted in Section 2.1(a) and (c) (subject to Article
7); and

(c) an exclusive license in the VIT Territory in the Field, and a non-exclusive
license outside the VIT Territory in the Field (if applicable under the
Development Plan), to conduct those Development activities allocated to VIT in
the Development Plan.

2.2 Sublicenses. VIT shall have the right to grant sublicenses, through multiple
tiers, under the licenses granted in Section 2.1 without ChemoCentryx’s
consent to (i) any Affiliate of VIT, (ii) Fresenius Medical Care and its
Affiliates, and (iii) Third Parties listed in the Letter Agreement. For the
avoidance of doubt, if VIT desires to grant a sublicense to a Third Party not
included in Sections 2.2(i), (ii) or (iii), it must obtain ChemoCentryx’s prior
written consent, which consent will not be unreasonably withheld, conditioned,
or delayed. All sublicenses granted under the licenses granted in Section 2.1
shall be in writing and shall be subject to, and consistent with, the terms and
conditions of this Agreement. If ChemoCentryx does not respond to a notice under
this Section 2.2 within twenty (20) Business Days, ChemoCentryx’s consent will
be deemed to be granted. VIT shall use Commercially Reasonable Efforts to cause
each agreement with a Sublicensee to include the right of VIT to grant to
ChemoCentryx rights with respect to all Data, Inventions, and Regulatory Filings
made or generated by such Sublicensee as if such Data, Inventions, and
Regulatory Filings were made or generated by VIT. VIT shall be responsible for
the compliance of its Affiliates and Sublicensees with the terms and conditions
of this Agreement. Upon ChemoCentryx’s request, for sublicenses covering the
Major Market Countries, VIT shall provide ChemoCentryx with a full and complete
copy of each agreement under which VIT or its Affiliate or Sublicensee grants a
sublicense to a Third Party (provided that VIT may redact any confidential
information contained therein that is not necessary to confirm compliance with
this Agreement, including financial terms).

2.3 Licenses Granted to ChemoCentryx. Subject to the terms and conditions of
this Agreement, VIT hereby grants to ChemoCentryx the following licenses during
the Term:

(a) an exclusive, royalty-free, fully-paid license, with the right to grant
sublicenses as provided in Section 2.3(c), under the VIT Technology (including
the Joint Technology) (A) to conduct those Development activities allocated to
ChemoCentryx in the Development Plan and (B) to Develop, seek Regulatory
Approval and Pricing and Reimbursement Approval for, and Commercialize the
Product in the Field outside the VIT

 

18.



--------------------------------------------------------------------------------

Execution Version

 

Territory, which license includes the rights (i) to incorporate Licensed VIT
Data in Regulatory Filings with Regulatory Authorities and in filings for
Pricing and Reimbursement Approval outside the VIT Territory and (ii) to
cross-reference Regulatory Filings Controlled by VIT or VIT Affiliates or, to
the extent VIT has obtained the right to cross-reference Regulatory Filings
Controlled by Sublicensees, Sublicensees in the VIT Territory, in each case
solely for the purpose of obtaining Regulatory Approval and Pricing and
Reimbursement Approval for the Product in the Field outside the VIT Territory;
and

(b) a non-exclusive, royalty-free, fully-paid, worldwide license, with the right
to grant sublicenses as provided in Section 2.3(c), under the VIT Technology to
make and have made the Product in and outside the VIT Territory for sale outside
the VIT Territory or to VIT in the VIT Territory.

(c) ChemoCentryx shall have the right to grant sublicenses, through multiple
tiers, under the licenses granted in Section 2.3 without VIT’s prior written
consent. All sublicenses granted under the licenses granted in Section 2.3 shall
be in writing and shall be subject to, and consistent with, the terms and
conditions of this Agreement. ChemoCentryx shall use Commercially Reasonable
Efforts to cause each sublicense agreement to include the right of ChemoCentryx
to grant to VIT rights with respect to all Data, Inventions, and Regulatory
Filings made or generated by the sublicensee as if such Data, Inventions, and
Regulatory Filings were made or generated by ChemoCentryx. ChemoCentryx shall be
responsible for the compliance of its Affiliates and sublicensees with the terms
and conditions of this Agreement. Upon VIT’s request, ChemoCentryx shall provide
VIT with a full and complete copy of each sublicense agreement (provided that
ChemoCentryx may redact any confidential information contained therein that is
not necessary to confirm compliance with this Agreement, including financial
terms).

2.4 Reserved Rights. ChemoCentryx hereby expressly reserves (a) all rights to
practice, and to grant licenses under, the ChemoCentryx Technology outside of
the scope of the licenses granted in Section 2.1, for any and all purposes, and
(b) the right to conduct all activities to be conducted by ChemoCentryx as
contemplated by this Agreement. Subject only to the rights expressly granted
under Section 2.3, VIT hereby expressly reserves all rights to practice, and to
grant licenses under, the VIT Technology for any and all purposes.

2.5 No Implied Licenses; Negative Covenant. Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patents,
Know-How, or other intellectual property owned or controlled by the other
Party. Neither Party shall, nor shall it permit any of its Affiliates or
sublicensees to, practice any Patents or Know-How licensed to it by the other
Party outside the scope of the licenses granted to it under this Agreement.

2.6 Disclosure of Know-How. ChemoCentryx shall, and shall cause its Affiliates
to, without additional compensation, disclose and make available to VIT, in
whatever form VIT may reasonably request (including by providing copies
thereof), all ChemoCentryx Know-How that (a) is in existence as of the Effective
Date, within thirty (30) days after the Effective Date and (b) comes into
existence after the Effective Date and that was not previously provided to VIT,
promptly after the earlier of the development, making, conception, or reduction
to practice

 

19.



--------------------------------------------------------------------------------

Execution Version

 

of such ChemoCentryx Know-How (and at least every six (6) months). VIT shall and
shall cause its Affiliates to, without additional compensation, disclose and
make available to VIT, in whatever form ChemoCentryx may reasonably request
(including by providing copies thereof), all VIT Know-How that (i) is in
existence as of the Effective Date, within thirty (30) days after the Effective
Date and (ii) comes into existence after the Effective Date and that was not
previously provided to ChemoCentryx, promptly after the earlier of the
development, making, conception, or reduction to practice of such VIT Know-How
(and at least every six (6) months).

2.7 Third Party Licenses.

(a) Each Party shall promptly notify the other Party if it becomes aware of any
Third Party Technology.

(b) ChemoCentryx shall have the first right to negotiate and obtain a license to
any Third Party Technology applicable to both the VIT Territory and any
countries outside the VIT Territory, and shall use Commercially Reasonable
Efforts to obtain the right to sublicense such Third Party Technology to VIT in
the VIT Territory on terms that are fair and equitable for both ChemoCentryx and
VIT. If ChemoCentryx obtains a license to Third Party Technology, ChemoCentryx
will promptly disclose to VIT a complete copy of applicable license
agreement. The agreement will be deemed a Third Party License and the Third
Party Technology will be deemed ChemoCentryx Technology and will be sublicensed
to VIT pursuant to the licenses granted under Section 2.1 if (i) VIT provides
ChemoCentryx with written notice in which VIT agrees to be responsible for all
payments that would be owed under such license agreement as a result of
ChemoCentryx’s granting a sublicense to VIT or the exercise of such sublicense
granted to VIT (including by any of its Affiliates or Sublicensees) and a
reasonable allocation of any other payments under such license agreement and to
make all payments when due and provide all reports required under such license
agreement, and (ii) VIT acknowledges in writing that its sublicense under such
license agreement is subject to the terms and conditions of such license
agreement.

(c) If ChemoCentryx elects not to obtain a license to Third Party Technology as
contemplated by Section 2.7(b), or is unsuccessful in obtaining such a license
within one hundred eighty (180) days after the Parties mutually agree to seek
such license, which agreement will not be unreasonably withheld or delayed, then
VIT shall have the right (but not the obligation) to negotiate and obtain such a
license from such Third Party for the VIT Territory. If VIT obtains a license to
Third Party Technology, such license agreement shall be deemed a Third Party
License for purposes of Section 8.4(e), and VIT will use Commercially Reasonable
Efforts to obtain the right to sublicense to ChemoCentryx in the event of any
termination of this Agreement, other than termination by VIT under Section
14.3(a).

(d) Subject to Section 8.4(e), VIT shall have the first right to negotiate and
obtain a license under any Third Party Technology that exists solely in the VIT
Territory at its sole discretion and expense. If VIT elects to negotiate such a
license, VIT will use Commercially Reasonable Efforts to obtain the right to
sublicense to ChemoCentryx in the event of any termination of this Agreement,
other than termination by VIT under Section 14.3(a).

 

20.



--------------------------------------------------------------------------------

Execution Version

 

2.8 Exclusivity.

(a) Product. None of ChemoCentryx or any ChemoCentryx Affiliate or VIT or any
VIT Affiliate shall Develop or Commercialize the Product outside the Target
Field either in or outside the VIT Territory; provided, however, that the
Parties (or any ChemoCentryx Affiliate or VIT Affiliate) may Develop and
Commercialize the Product in Indications outside the Target Field by mutual
written agreement, with any such Development of the Product outside the Target
Field to be conducted under the Development Plan. Development of the Product in
Additional Indications is subject to Section 4.5.

(b) Next Generation Compounds. During the Term, VIT shall not, and shall ensure
that VIT Affiliates and Sublicensees do not, directly or indirectly, clinically
develop (in a Phase 2 Clinical Trial or any later-stage clinical trial) or
commercialize any Next Generation Compound for any Indication in the VIT
Territory; provided that the foregoing covenant will apply to a Sublicensee only
with respect to the countries in the VIT Territory in which such Sublicensee has
sublicense rights. The terms of this Section 2.8(b) will not apply to Next
Generation Compounds for which VIT obtains rights as set forth in
Section 2.9. For clarity, the foregoing would not restrict physicians from
prescribing Next Generation Compounds that are commercialized by Third Parties.

(c) Acquired Rights. In the event that VIT or any VIT Affiliate, either through
its own efforts or by acquisition of such rights (whether through merger,
acquisition or similar transaction, but not to the extent rights are acquired
under Section 2.9), obtains the rights to a Next Generation Compound that would
cause VIT to breach Section 2.8(b), then VIT shall elect one of the following
upon written notice to ChemoCentryx within thirty (30) days after such rights
are first obtained:

(i) to terminate this Agreement pursuant to Section 14.5, in which case such
notice will serve as notice of termination under Section 14.5; or

(ii) to Divest such Next Generation Compound, in which case VIT or any VIT
Affiliate shall, or shall cause the applicable entity to, complete the
Divestiture of such Next Generation Compound within twelve (12) months from the
date VIT or the applicable VIT Affiliate obtained any rights in such Next
Generation Compound, in which case the conduct of activities with respect to
such Next Generation Compound by VIT or any VIT Affiliate during such twelve
(12) month period shall not be deemed a breach of VIT’s exclusivity obligations
under Section 2.8(b), provided that such activities with respect to such Next
Generation Compound during such twelve (12) month period are conducted
independently of the activities conducted under this Agreement and no
ChemoCentryx Technology or VIT Technology is used in the conduct of such
activities. “Divestiture”, as used in this Section 2.8(c)(ii), means the sale,
exclusive license or transfer of rights to the Next Generation Compound to a
Third Party without receiving a continuing share of profit, royalty payments, or
other economic interest in the success of such Next Generation Compound in the
VIT Territory.

 

21.



--------------------------------------------------------------------------------

Execution Version

 

2.9 Right to Obtain an Exclusive Option to Next Generation Compounds Developed
by ChemoCentryx.

(a) The Parties will discuss the development of any Next Generation Compounds in
the JSC. ChemoCentryx shall share with VIT, through the JSC, regularly and at
least on a semi-annual basis a summary of all Data generated by or on behalf of
ChemoCentryx or any ChemoCentryx Affiliate relating to the development of Next
Generation Compounds.

(b) ChemoCentryx hereby grants to VIT the right to obtain an exclusive option to
obtain an exclusive license to seek regulatory approval for and commercialize
Next Generation Compounds, whether developed by ChemoCentryx or a ChemoCentryx
Affiliate or in-licensed or otherwise acquired by ChemoCentryx or a ChemoCentryx
Affiliate, in the Field in the VIT Territory as provided in this Section 2.9
(the “Next Generation Compound Option”).

(c) If ChemoCentryx has a Next Generation Compound program and has generated the
information necessary to include in the Data Package, ChemoCentryx shall offer
the Next Generation Compound Option to VIT by providing VIT with a Data Package.
Unless the Parties agree otherwise in writing (e.g., in connection with [***]),
in no event shall ChemoCentryx be entitled to offer the Next Generation Compound
Option to VIT prior to (A) the earlier of (i) [***] or (ii) [***] or (B) [***]
the earlier of (i) [***] or (ii) [***]. VIT will have a period of up to one
hundred twenty (120) days (the “Review Period”) to review the Data Package and
to present questions to ChemoCentryx. ChemoCentryx will fully cooperate with VIT
during the Review Period.

(d) VIT may obtain the Next Generation Compound Option by written notice to
ChemoCentryx on or before the end of the Review Period and payment of an option
grant fee of [***]. If VIT obtains the Next Generation Compound Option, then VIT
may exercise the Next Generation Compound Option no later than eighteen (18)
months after the date on which VIT obtains the Next Generation Compound Option
(the “Option Period”); provided that if the Data Package includes clinical data
in an Indication that is [***] (the “Relevant Indication”), then the Option
Period will be extended until the [***], whichever is earlier. During the Option
Period, ChemoCentryx shall have the right to continue development of the Next
Generation Compound, but [***]. If VIT obtains the Next Generation Compound
Option, the Parties will discuss the strategy for the Commercialization of the
Next Generation Compound.

(e) Following VIT’s timely exercise of the Next Generation Compound Option by
written notice to ChemoCentryx, the Parties shall negotiate in good faith and
enter into a license agreement, on terms substantially equivalent to this
Agreement, under which VIT would have the right to seek regulatory approval for
and commercialize such Next Generation Compound in the VIT Territory; provided
that [***]. The terms of Section 2.10 of this Agreement shall be excluded from
any determination of terms substantially equivalent to this

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

22.



--------------------------------------------------------------------------------

Execution Version

 

Agreement, and any equity investment would be one-half of the amount referenced
in Section 8.1(b) of this Agreement and at a price equal to the greater of
(i) the volume weighted average trading price of the common stock of
ChemoCentryx on Nasdaq for the thirty (30) days prior to the effective date of
such license agreement, plus a fifty percent (50%) premium and (ii) the price
per share for shares issued under Section 8.1(b).

(f) If (i) VIT fails to timely exercise such Next Generation Compound Option,
then upon expiration of the Option Period (as may be extended pursuant to
Section 2.9(d)), or (ii) if VIT fails to obtain the Next Generation Compound
Option within the Review Period, ChemoCentryx shall be free, itself or with or
through an Affiliate or Third Party, to seek regulatory approval for and
commercialize such Next Generation Compound in the VIT Territory; provided that
if the [***], ChemoCentryx shall [***], whichever is earlier. In addition, if
VIT fails to obtain the Next Generation Compound Option within the Review
Period, VIT will not have the right to Develop or Commercialize the Product in
any Additional Indication [***], whichever is earlier.

2.10 Exclusive Right of Negotiation for CCX140.

(a) ChemoCentryx hereby grants to VIT an exclusive right of negotiation
(“Exclusive CCX140 Negotiation Right”), exercisable as set forth in Section
2.10(b), to obtain a worldwide, exclusive license to develop, manufacture and
commercialize CCX140.

(b) VIT may exercise its Exclusive CCX140 Negotiation Right by providing written
notice to ChemoCentryx before July 31, 2016, indicating its desire to obtain a
license for CCX140. Following VIT’s timely notice to ChemoCentryx, the Parties
shall negotiate exclusively and in good faith the terms of an agreement under
which CCXI would grant VIT an exclusive, worldwide license to develop,
manufacture and commercialize CCX140. In the event that the Parties agree upon
such terms, they shall enter into a separate license agreement (the “CCX140
Agreement”). If (i) the Parties do not enter into the CCX140 Agreement on or
before the CCX140 Date or (ii) VIT does not notify ChemoCentryx of exercise of
the Exclusive CCX140 Negotiation Right by July 31, 2016, then in each case (i)
and (ii) ChemoCentryx shall be free to negotiate with and enter into an
agreement with a Third Party with respect to the worldwide development,
manufacture and commercialization of CCX140.

(c) If VIT timely exercises the Exclusive CCX140 Negotiation Right and if, as of
July 31, 2016, the Parties are continuing to negotiate in good faith the terms
of the CCX140 Agreement and are nearing completion of such negotiations, but
have not yet entered into the CCX140 Agreement, the CCX140 Date will be extended
by a period of time reasonably agreed by the Parties as reasonably necessary to
conclude such negotiations and enter into the CCX140 Agreement (but not to
exceed an additional five (5) Business Days).

(d) In the event that VIT exercises its Exclusive CCX140 Negotiation Right
pursuant to Section 2.10(b) and the Parties execute the CCX140 Agreement by the
CCX140 Date, VIT shall have the right, by payment of a non-creditable,
non-refundable payment of [***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

23.



--------------------------------------------------------------------------------

Execution Version

 

to ChemoCentryx on or before the CCX140 Date, to [***] upon the Parties’ written
agreement, [***]. Upon the effectiveness of the CCX140 Agreement that was
executed by the CCX140 Date, (i) the VIT Territory under this Agreement shall be
expanded to include the Middle East, and (ii) [***] of the upfront equity
purchase by VIT from ChemoCentryx pursuant to Section 8.1(b) shall be creditable
against any upfront payment VIT may owe to ChemoCentryx under the CCX140
Agreement.

(e) In the event that VIT exercises its Exclusive CCX140 Negotiation Right
pursuant to Section 2.10(b) and the Parties do not execute the CCX140 Agreement
by the CCX140 Date, but the Parties execute the CCX140 Agreement on or before
October 31, 2016, then (i) the VIT Territory under this Agreement shall be
expanded to include the Middle East, and (ii) a portion of the upfront equity
purchase by VIT from ChemoCentryx pursuant to Section 8.1(b) shall be creditable
against any upfront payment VIT may owe to ChemoCentryx under the CCX140
Agreement, as follows: if the CCX140 Agreement is executed after the CCX140 Date
and on or before August 31, 2016, [***] of the upfront equity purchase shall be
creditable; if the CCX140 Agreement is executed during the month of September,
2016, [***] shall be creditable; and if the CCX140 Agreement is executed during
the month of October, 2016, [***] shall be creditable (and for clarity no such
amounts will be credited if the CCX140 Agreement is executed after October 31,
2016).

 

3. GOVERNANCE

3.1 Joint Steering Committee. Promptly after the Effective Date, the Parties
shall establish a joint steering committee (the “Joint Steering Committee” or
the “JSC”), composed of an equal number of representatives of each Party (up to
four (4)), to oversee and coordinate the activities of the Parties under this
Agreement. The JSC shall in particular:

(a) provide a forum for the discussion of the Development, Commercialization,
manufacturing and supply of the Product in the Field in and outside the VIT
Territory;

(b) discuss and determine the strategy for the Development of the Product for
the Major Market Countries and the U.S. and review and approve all proposed
amendments to the Development Plan including any Additional Study;

(c) review, discuss and approve any changes to the Initial Indications and any
proposed Additional Indications;

(d) review and coordinate the strategy for Regulatory Filings for the Product in
the Major Market Countries and the U.S.;

(e) discuss the strategy for the Commercialization of the Product in the Major
Market Countries, and review and discuss the initial Commercialization Plan for
the Major Market Countries and each amendment thereto;

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

24.



--------------------------------------------------------------------------------

Execution Version

 

(f) facilitate the exchange of Licensed ChemoCentryx Data and Licensed VIT Data
between the Parties;

(g) direct and oversee the operation of the JCC and any other joint subcommittee
established by the JSC, including attempting to resolve any disputed matter of
such Committees;

(h) establish additional joint subcommittees as it deems necessary or advisable
to further the purpose of this Agreement;

(i) discuss the global branding strategy for the Product;

(j) discuss the development of any Next Generation Compound; and

(k) perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or allocated to it by the
Parties’ written agreement.

For clarity, the JSC will not have any decision-making authority with respect to
the Commercialization of the Product in the VIT Territory.

3.2 Joint Commercialization Committee. At a time to be determined by the JSC,
the Parties shall establish a joint commercialization committee (the “Joint
Commercialization Committee” or the “JCC”), composed of an equal number of up to
four (4) representatives of each Party, to oversee the Commercialization of the
Product in the Field in and outside the VIT Territory. The JCC shall in
particular:

(a) report to the JSC on all significant Commercialization activities by VIT in
the Major Market Countries and by ChemoCentryx in the U.S., including on the
implementation of the Commercialization Plan of VIT for the Major Market
Countries, and on activities of the JCC;

(b) review and discuss the initial Commercialization Plan of VIT for the Major
Market Countries and all proposed amendments to such Commercialization Plan, for
submission to the JSC;

(c) provide a forum for and facilitate communications and coordination between
the Parties with respect to the Commercialization of the Product in the Field in
and outside the VIT Territory;

(d) discuss any VIT decision not to launch (or to significantly delay the launch
of) the Product in a particular country in the VIT Territory based on Pricing
and Reimbursement Approval;

(e) discuss the global branding strategy for the Product; and

 

25.



--------------------------------------------------------------------------------

Execution Version

 

(f) perform such other functions as may be appropriate to further the purposes
of this Agreement with respect to the Commercialization of the Product in the
Field in and outside the VIT Territory, as directed by the JSC.

For clarity, the JCC will not have any decision-making authority with respect to
the Commercialization of the Product in the VIT Territory.

3.3 Committee Membership and Meetings.

(a) Committee Members. Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the applicable Committee’s
responsibilities. Each Party may replace its representatives on any Committee on
written notice to the other Party, but each Party shall strive to maintain
continuity in the representation of its Committee members. Each Party shall
appoint one (1) of its representatives on each Committee to act as a
co-chairperson of such Committee. The co-chairpersons shall jointly prepare and
circulate agendas to Committee members at least seven (7) days prior to each
Committee meeting and shall direct the preparation of reasonably detailed
minutes for each Committee meeting, which shall be approved by the
co-chairpersons and circulated to Committee members within thirty (30) days of
such meeting.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every three (3) months or such other frequency as may be mutually agreed by the
Parties. Meetings of any Committee may be held in person or by audio or video
teleconference; provided that unless otherwise agreed by both Parties, at least
one (1) meeting per year for each Committee shall be held in person, and all
in-person Committees shall be held at locations alternately selected by the
Parties. Each Party shall be responsible for all of its own expenses of
participating in any Committee meetings. No action taken at any meeting of a
Committee shall be effective unless at least one (1) representative of each
Party is participating.

(c) Non-Member Attendance. Each Party may from time to time invite a reasonable
number of participants, in addition to its representatives, to attend the
Committee meetings in a non-voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide at least seven (7) days prior written notice
to the other Party and obtain the other Party’s approval for such Third Party to
attend such meeting, which approval shall not be unreasonably withheld, delayed,
or conditioned. Such Party shall ensure that such Third Party is bound by
confidentiality and non-use obligations consistent with the terms of this
Agreement.

3.4 Decision-Making.

(a) All decisions of each Committee shall be made by unanimous vote, with each
Party’s representatives collectively having one (1) vote. Any Additional
Indication may only be added to the Development Plan as provided in Section
4.5. If after reasonable discussion and good faith consideration of each Party’s
view on a particular matter before the JCC or another subcommittee of the JSC,
the representatives of the Parties cannot reach an agreement as to such matter
within five (5) Business Days after such matter was brought to such Committee
for resolution, such disagreement shall be referred to the JSC for resolution.

 

26.



--------------------------------------------------------------------------------

Execution Version

 

(b) If after reasonable discussion and good faith consideration of each Party’s
view on a particular matter before the JSC, the representatives of the Parties
cannot reach an agreement as to such matter within five (5) Business Days after
such matter was brought to the JSC for resolution or after such matter has been
referred to the JSC, such disagreement shall be referred to the Chief Executive
Officer of ChemoCentryx and the Chief Executive Officer of VIT (collectively,
the “Executive Officers”) for resolution.

(c) If the Executive Officers cannot resolve such matter within thirty (30) days
after such matter has been referred to them, then if such matter relates to the
Development of the Product, including the content of the Development Plan and
whether to develop the Product for a particular Indication in the Field, then
ChemoCentryx shall be entitled to make the final decision, provided that
ChemoCentryx shall not amend the Development Plan in a manner that (i) would
result in the clinical Development strategy therein being insufficient to
satisfy requirements for Regulatory Approval by the EMA in the Initial
Indications and any Additional Indication included therein or (ii) fails to
comply with the scientific advice provided by the EMA for Regulatory Approval of
the Product in an Indication included in the Development Plan, to the extent
such advice can be technically implemented. If VIT reasonably believes that any
amendment to the Development Plan would materially adversely affect the safety
and efficacy profile of the Product in the VIT Territory, or that any Additional
Indication proposed by ChemoCentryx would satisfy the Additional Indication
Rejection Condition, the Parties shall appoint a mutually agreed independent
Third Party scientific expert to evaluate and advise the Parties on the effect
of such amendment on the safety and efficacy profile of the Product in the VIT
Territory or whether such Additional Indication satisfies the Additional
Indication Rejection Condition, which advice ChemoCentryx shall consider in good
faith in exercising its final decision-making authority; provided that if such
issue [***], the Parties shall resolve the dispute as set forth in Section 15.4.

(d) Limitations on Authority. Each Committee shall have only such powers as are
expressly assigned to it in this Agreement, and such powers shall be subject to
the terms and conditions of this Agreement. Without limiting the generality of
the foregoing, no Committee will have the power to amend this Agreement, and no
decision of a Committee may be in contravention of any terms and conditions of
this Agreement.

3.5 Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be responsible for alliance
management between the Parties on a day-to-day basis throughout the Term. Each
Alliance Manager shall be permitted to attend meetings of the JSC and other
Committees as appropriate as non-voting participants. The Alliance Managers
shall be the primary contact for the Parties regarding the activities
contemplated by this Agreement and shall facilitate all such activities
hereunder. Each Party may replace its Alliance

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

27.



--------------------------------------------------------------------------------

Execution Version

 

Manager with an alternative representative at any time with prior written notice
to the other Party. Any Alliance Manager may designate a substitute to
temporarily perform the functions of that Alliance Manager. Each Alliance
Manager shall be charged with creating and maintaining a collaborative work
environment within the JSC and its subcommittees.

3.6 Discontinuation of Participation on a Committee. ChemoCentryx’s membership
in the Committees shall be at its sole discretion, as a matter of right and not
obligation, for the sole purpose of participation in governance,
decision-making, and information exchange with respect to activities within the
jurisdiction of the Committees. ChemoCentryx shall have the right to withdraw,
at any time, from membership on any or all of the Committees upon thirty (30)
days’ prior written notice to VIT, which notice shall be effective upon the
expiration of such thirty (30) day period. Following the issuance of such
notice: (a) ChemoCentryx’s membership in the applicable Committee(s) shall be
terminated and (b) each Party shall have the obligation to provide and the right
to continue to receive the information it would otherwise be required to provide
and entitled to receive under the Agreement and to participate directly with the
other Party in discussions, reviews and approvals currently allocated to the
relevant Committee(s) pursuant to Article 3. If, at any time, following issuance
of such a notice, ChemoCentryx wishes to resume participation in the relevant
Committee, ChemoCentryx shall notify VIT in writing and, thereafter,
ChemoCentryx’s representatives to the relevant Committee shall be entitled to
attend any subsequent meeting of such Committee and to participate in the
activities of, and decision-making by, such Committee as provided in this
Article 3 as if such notice had not been issued by ChemoCentryx pursuant to this
Section 3.6. If a Committee is disbanded, then any data and information of the
nature intended to be shared within such Committee shall be provided by each
Party directly to the other Party.

 

4. DEVELOPMENT

4.1 General. Subject to the terms and conditions of this Agreement, and except
as expressly provided herein, ChemoCentryx shall be solely responsible, at its
own expense, for the Development of the Compound and the Product in and outside
the VIT Territory in [***] the Initial Indications and in each Additional
Indication that is included in the Development Plan; provided that following
Regulatory Approval of the Product in an Initial Indication in a Major Market
Country in the EU, [***] all internal costs (at the FTE Rate) and all Third
Party expenses incurred by the Parties to Develop the Product for any Additional
Indications, or the Proposing Party shall bear all such costs, as the case may
be, as set forth in Section 4.5. All Development work conducted pursuant to this
Agreement will be subject to the JSC’s oversight and will be in accordance with
the Development Plan. VIT will reasonably contribute its in-house clinical
development expertise and nephrology expertise at its sole expense.

4.2 Global Development Program. The Parties intend to Develop the Product for
the Initial Indications and each Additional Indication that is included in the
Development Plan for the purpose of obtaining Regulatory Approval for the
Product in each such Indication in the EU and in the U.S. Accordingly, the
Parties will consult with the EMA and FDA with respect to

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

28.



--------------------------------------------------------------------------------

Execution Version

 

the Development strategy for the Product, including requesting scientific advice
from the EMA, and will take into account all scientific advice from the EMA, to
the extent such advice can be technically implemented, and other reasonable
requirements, recommendations and guidance from such Regulatory Authorities in
preparing the Development Plan. Furthermore, to the extent not materially
affecting the costs or timeline of Development pursuant to the first sentence of
this Section 4.2, the Parties may consult with other relevant Regulatory
Authorities in the VIT Territory with respect to the Development strategy for
the Product and will use Commercially Reasonable Efforts to address any
requirements, recommendations and guidance from such Regulatory Authorities in
the Development Plan.

4.3 Development Plan.

(a) Content. All Development of the Compound and the Product under this
Agreement shall be conducted pursuant to a comprehensive written development
plan (as amended in accordance with this Agreement, the “Development Plan”). The
Development Plan shall set forth the timeline and details of all preclinical and
clinical Development activities to be conducted by or on behalf of ChemoCentryx
or its Affiliates to obtain Regulatory Approval of the Product in the Initial
Indications in the U.S., the EU and Major Market Countries outside the EU, as
well as in Additional Indications in the Field and other countries in the VIT
Territory, as well as potential post marketing commitments (such as pediatric
investigation plans), in each case as determined by the JSC. The Development
Plan shall include a coordinated Development and regulatory strategy and will
set forth the Parties’ respective roles with respect to Regulatory Filings. The
Development Plan may also include any other Development activities approved by
the JSC, such as Additional Studies conducted pursuant to Section 4.4. The
initial version of the Development Plan, which has been agreed to by the
Parties, is attached to the Letter Agreement.

(b) Updates. From time to time during the Term, but at least annually, the
Parties will prepare updates and amendments, as appropriate, to the Development
Plan and submit such updates and amendments to the JSC for review, discussion,
and approval. Once approved by the JSC, each such updated or amended Development
Plan, as the case may be, shall replace the prior Development Plan.

(c) Conflict. If the terms of the Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

4.4 Additional Studies.

(a) Responsibility. In the event that any additional clinical study(ies) is
required to obtain Regulatory Approval of the Product in a particular regulatory
jurisdiction in an Initial Indication or an Additional Indication that the
Parties are jointly funding under Section 4.5, either in or outside the VIT
Territory (other than EMA Regulatory Approval for the Initial Indications), or
either Party desires to conduct a Phase IV Clinical Trial or other clinical
study in any such Indication in its respective territory (each, an “Additional
Study”), then: (i) if such Additional Study is for a jurisdiction in the VIT
Territory, VIT shall be responsible, at its own expense, for conducting such
Additional Study, and (ii) if such Additional Study is for a jurisdiction
outside the VIT Territory, ChemoCentryx shall be responsible, at its own
expense,

 

29.



--------------------------------------------------------------------------------

Execution Version

 

for conducting such Additional Study, in each case (i) and (ii) subject to
Section 4.4(b), provided that any Additional Study conducted under either (i) or
(ii) is subject to the approval of the JSC. If the JSC approves any such
Additional Study, the Parties will amend the Development Plan to include such
study and submit it to the JSC for review and approval.

(b) Cost Sharing. Notwithstanding the foregoing in Section 4.4(a), if either
Party desires to use the Licensed ChemoCentryx Data or Licensed VIT Data, as
applicable, resulting from any Additional Studies conducted by the other Party,
such Party may do so by (i) agreeing in writing to pay and paying for [***] of
all internal (at the FTE Rate) and external costs incurred by the other Party to
conduct such Additional Studies prior to such agreement, if such agreement is
provided in writing prior to the first data read from such study, or (ii)
agreeing in writing to pay and paying for [***] of all internal (at the FTE
Rate) and external costs incurred by the other Party to conduct such Additional
Studies prior to such agreement, plus a premium of [***] of such amount (i.e., a
total of [***]), if such agreement is provided in writing after obtaining access
to data from the first data read from such study, and in each case (i) and (ii)
paying [***] of all internal (at the FTE Rate) and external costs incurred by
the other Party to conduct such Additional Studies after such agreement in
accordance with an agreed budget. In either case (i) and (ii), the Developing
Party will provide the other Party with an invoice and reasonable documentation
for such other Party’s share of such expenses, on a Calendar Quarterly basis,
which invoice the other Party shall pay within thirty (30) days after receipt
thereof, unless subject to a bona fide dispute.

(c) Data Exchange. Each Party shall provide the other Party with the Licensed
ChemoCentryx Data or Licensed VIT Data, as applicable, Controlled by such Party
or its Affiliates and resulting from Additional Studies conducted by such Party
in accordance with Section 2.6. Each Party shall have the right to use such Data
(i) to the extent necessary to comply with such Party’s regulatory reporting and
compliance obligations, including safety reporting obligations, and (ii) if such
Party reimburses the other Party’s expenses under Section 4.4(b), as necessary
or useful to Develop and Commercialize the Product in its respective territory.

4.5 Additional Indications.

(a) Unless mutually agreed by the Parties in writing, the Parties may pursue
Additional Indications as set forth in this Section 4.5 only after Regulatory
Approval of the Product in an Initial Indication in a Major Market Country in
the EU and after commencement of clinical Development of the Product for each
other Initial Indication. If after Regulatory Approval of the Product in an
Initial Indication in a Major Market Country in the EU and after commencement of
clinical Development of the Product for each other Initial Indication, either
Party (the “Proposing Party”) desires to Develop the Product for an Additional
Indication, then, subject to Section 2.9(f), the Proposing Party will present a
proposal to the other Party (the “Non-Proposing Party”) through the JSC,
including a synopsis of the additional Development activities, the role of each
Party with respect to Development, the timeline for the additional Development
activities and the estimated costs associated with such additional Development.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

30.



--------------------------------------------------------------------------------

Execution Version

 

(b) If the Non-Proposing Party provides notice within sixty (60) days after the
date of the Proposing Party’s proposal that it believes that Development of the
Product for the proposed Additional Indication would satisfy the Additional
Indication Rejection Condition, the determination specified in Section 4.5(f)
shall be made. Within thirty (30) days after a determination (if a determination
is requested) is made pursuant to Section 4.5(f) if such determination is that
the Additional Indication Rejection Condition is not satisfied or within such
sixty (60) day period (during which the Parties are discussing the proposal) if
no such determination is requested, the Non-Proposing Party shall elect whether
to participate in the Development of such Additional Indication by written
notice to the Proposing Party.

(c) If the Non-Proposing Party elects to participate, the Parties will be
obligated to jointly Develop the Product in such Additional Indication in
accordance with this Article 4, provided that [***] of the internal costs (at
the FTE Rate) and external costs incurred by the Parties for Developing the
Product for such Additional Indication under an agreed budget. For clarity, if
ChemoCentryx is the Proposing Party, VIT will not be required to pay any costs
incurred for Development activities for the Product for an Additional Indication
that are conducted solely to satisfy requirements for Regulatory Approval of the
Product outside the VIT Territory, if such requirements are in addition to
requirements of the FDA and EMA.

(d) In such event, the Parties shall amend the Development Plan to include the
applicable Development activities and submit such amended Development Plan, and
an associated budget, to the JSC for review and approval, and all resulting
Licensed ChemoCentryx Data or Licensed VIT Data, as applicable, will be
available for use by the Parties as permitted by this Agreement.

(e) If the Non-Proposing Party does not elect to participate in such Development
under Section 4.5(b) with respect to the proposed Additional Indication and the
JSC does not determine pursuant to Section 4.5(f) that the Additional Indication
Rejection Condition is satisfied, the Proposing Party shall amend the
Development Plan to include such development, and upon the JSC’s approval of
such amended Development Plan, may proceed with the Development of such
Additional Indication and will be solely responsible for the conduct and costs
of such Development. In such case, unless VIT receives rights pursuant to
Section 4.5(h), if VIT is the Non-Proposing Party, such Additional Indication
will be removed from the Field (but may be added back to the Field upon Buy-In
under Section 4.5(h)). If the Non-Proposing Party does not elect to participate
under Section 4.5(b) or Buy In under Section 4.5(h), the Non-Proposing Party
will have no rights to use any resulting Data, except that it will have the
right to use resulting Licensed ChemoCentryx Data or Licensed VIT Data, as
applicable, to the extent necessary to comply with such Party’s regulatory
reporting and compliance obligations, including safety reporting obligations, in
its respective territory (for VIT, in the VIT Territory and for ChemoCentryx,
outside of the VIT Territory) at no cost to the Non-Proposing Party.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

31.



--------------------------------------------------------------------------------

Execution Version

 

(f) If the Non-Proposing Party believes a proposed Additional Indication would
likely have (i) a material adverse effect on the ability to Commercialize or
Develop the Product for any Indication in the Field for which the Product has
been, is planned to be or is being Developed or Commercialized in the VIT
Territory as to VIT, or outside the VIT Territory as to ChemoCentryx, (ii) a
material adverse effect on Pricing or Reimbursement Approval in the VIT
Territory as to VIT, or outside the VIT Territory as to ChemoCentryx, or (iii) a
material adverse effect on the regulatory status of the Product in the Field in
the VIT Territory as to VIT, or outside the VIT Territory as to ChemoCentryx (a
proposed Additional Indication likely having an effect described in clause (i),
(ii) or (iii) , the “Additional Indication Rejection Condition”), such
Non-Proposing Party will have the right to refer such matter to the JSC in
writing to determine whether the Additional Indication Rejection Condition is
satisfied, as provided under Section 3.4.

(g) If the Non-Proposing Party does not exercise its rights under Section 4.5(b)
or (h), then the Proposing Party and its Affiliates may not, themselves or with
or through any Third Party, Develop or Commercialize the Product in the
Additional Indication in the Non-Proposing Party’s territory (i.e., the VIT
Territory if ChemoCentryx is the Proposing Party, and outside the VIT Territory
if VIT is the Proposing Party).

(h) The Non-Proposing Party will have the right to “Buy In” to co-fund
Development in accordance with the Development Plan for any Additional
Indication for the Product for which the Non-Proposing Party declined previously
to co-fund under Section 4.5(b) by written notice to the Proposing Party,
following receipt of a budget and summary of costs incurred to date for such
Development. If the Buy In is exercised before the first data read, the
Non-Proposing party shall pay the Proposing Party an amount equal to [***] of
the internal costs (at the FTE Rate) and the external costs the Proposing Party
incurred to Develop the Product for such Additional Indication in accordance
with the Development Plan prior to the Buy In. If the Buy In is exercised after
the first data read, the Non-Proposing party shall pay the Proposing Party an
amount equal to [***] of the internal costs (at the FTE Rate) and the external
costs the Proposing Party incurred to conduct such Additional Indication in
accordance with the Development Plan prior to the Buy In, plus a premium of
[***] of such amount (i.e., a total of [***]). In each case, the Non-Proposing
Party would pay [***] of all costs incurred by the Proposing Party to Develop
such Additional Indication after such Buy In, to the extent applicable, in
accordance with the Development Plan and an agreed budget.

(i) After notice of a Non-Proposing Party of its interest in a Buy In pursuant
to Section 4.5(h), the Proposing Party and its Affiliates will promptly provide
the Non-Proposing Party with any relevant information regarding the Additional
Indication and any filings with the Regulatory Authorities regarding the Product
for such Additional Indication as reasonably requested by the Non-Proposing
Party. In addition, the Proposing Party shall cause its Affiliates and
licensees/sublicensees to comply with this Section 4.5(i).

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

32.



--------------------------------------------------------------------------------

Execution Version

 

(j) For all amounts owed by one Party to the other Party under this Section 4.5,
the Party that incurred any such amounts will provide the other Party with an
invoice and reasonable documentation for such other Party’s share of such
expenses, on a Calendar Quarterly basis, which invoice the other Party shall pay
within thirty (30) days after receipt thereof, unless subject to a bona fide
dispute. If both Parties incur costs, the JSC will establish a procedure for
sharing and reconciling costs.

4.6 Conduct of Development Activities. Each Party shall perform all Development
activities in compliance with all Applicable Laws, including good scientific and
clinical practices under the Applicable Laws of the country in which such
activities are conducted. Each Party shall use Commercially Reasonable Efforts
to conduct the Development activities allocated to such Party in the Development
Plan.

4.7 Development Diligence. VIT shall use Commercially Reasonable Efforts to seek
and obtain Regulatory Approval for the Product in the Initial Indications and in
each Additional Indication that is included in the Development Plan (except for
Additional Indications for which ChemoCentryx is the Proposing Party and VIT
does not elect to participate under Section 4.5(b) or by Buy In under
Section 4.5(h)) in each of the Major Market Countries. ChemoCentryx shall use
Commercially Reasonable Efforts to conduct those Development activities [***]
(except for Additional Indications for which VIT is the Proposing Party and
ChemoCentryx does not elect to participate under Section 4.5(b) or by Buy In
under Section 4.5(h)).

4.8 Development Reports. Each Party shall keep the other Party reasonably
informed as to the progress and results of its and its Affiliates’ Development
activities under this Agreement. Without limiting the foregoing, each Party
shall provide the JSC with regular monthly reports (and more frequent reports if
requested by a Party) detailing its Development of the Compound and the Product
and the results of such Development. Such reports shall include for each
clinical trial, by way of example and not limitation: the number and identities
of the countries in which such trial is being conducted, the number of clinical
sites selected and then-currently active, the target enrollment, the number of
subjects screened and enrolled, the number of subject drop-outs, and the
targeted enrollment completion date. The Parties shall discuss the status,
progress and results of such Development activities at each JSC meeting. Each
Party shall promptly respond to the other Party’s reasonable questions or
requests for additional information relating to such Development activities. For
the avoidance of doubt, neither Party will be required to include information
that it does not otherwise create for its own internal purposes in any report
required under this Section 4.8.

4.9 Use of Subcontractors. Each Party may perform its Development activities
under this Agreement through one or more subcontractors, provided that (a) such
Party will remain responsible for the work allocated to, and payment to, such
subcontractors to the same

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

33.



--------------------------------------------------------------------------------

Execution Version

 

extent it would if it had done such work itself; (b) each subcontractor
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information consistent with this Agreement, and (c) each
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work to such Party.

 

5. REGULATORY ACTIVITIES

5.1 Conduct of Regulatory Activities.

(a) The Development Plan shall set forth the regulatory strategy for seeking
Regulatory Approval of the Product in the Major Market Countries for the Initial
Indications, and in any Additional Indications and in other countries in the VIT
Territory, in each case as determined by the JSC. The Parties intend to and will
collaborate to maximize any Regulatory Exclusivity for the Product in and
outside the VIT Territory to the extent permitted by Applicable Law.

(b) As set forth in the Development Plan, prior to the filing of an MAA for the
Product in the EU, ChemoCentryx shall be solely responsible, at its own expense,
for all regulatory activities related to the Product in the Field in the VIT
Territory, including all Regulatory Filings and all communications with
Regulatory Authorities (e.g., IND submissions).

(c) Except as provided below and in Section 5.1(b) above, VIT shall be solely
responsible, at its own expense, for preparing, filing, obtaining, and
maintaining Regulatory Approvals for the Product in the Field in the VIT
Territory, which activities shall be conducted using Commercially Reasonable
Efforts and in accordance with the regulatory strategy set forth in the
Development Plan and under coordination of the JSC. In particular, and without
limiting the foregoing, VIT shall be responsible for preparing the EMA dossier
for inclusion in the MAA to be filed in the EU, except that ChemoCentryx shall
provide content and subject matter expertise as reasonably requested by VIT in
connection with the preparation of the EMA dossier. VIT shall be solely
responsible for filing the EMA dossier with EU Regulatory Authorities, with
adapting the EU dossier for other countries in the VIT Territory (except that
ChemoCentryx shall provide content and subject matter expertise as reasonably
requested by VIT), and with filing any such adapted dossier in MAAs throughout
the VIT Territory. Each Party shall be responsible for all costs it incurs to
conduct such activities, except as provided in Section 5.1(f).

(d) Subject to Applicable Laws, VIT (or its Affiliate or Sublicensee) shall be
the holder of all Regulatory Approvals for the Product in the Field in the VIT
Territory and shall be responsible for all interactions with Regulatory
Authorities with respect to the Product in the Field in the VIT
Territory. ChemoCentryx will cooperate to provide subject-matter expertise to
support VIT, VIT’s Affiliates and any Sublicensee in such interactions.

(e) VIT shall consult with ChemoCentryx through the JSC regarding, and keep
ChemoCentryx regularly and fully informed of, the preparation, Regulatory
Authority review and approval of Regulatory Filings, and communications with
Regulatory Authorities with respect to the Product in the Field in the VIT
Territory. In addition, VIT shall promptly provide ChemoCentryx with copies,
translated into English (to the extent that VIT obtains

 

34.



--------------------------------------------------------------------------------

Execution Version

 

English translations in the ordinary course of business), of all material
documents, information, and correspondence received from a Regulatory Authority
and, upon reasonable request, with copies, translated into English (to the
extent that VIT obtains English translations in the ordinary course of
business), of any other documents, reports, and communications from or to any
Regulatory Authority relating to the Compound, the Product, or activities under
this Agreement. Upon VIT’s reasonable request, ChemoCentryx shall use
Commercially Reasonable Efforts to assist VIT, VIT’s Affiliates and any
Sublicensees in maintaining Regulatory Approvals for the Product in the Field in
the VIT Territory.

(f) VIT will reimburse all reasonable and documented external expenses incurred
by ChemoCentryx to Third Parties in connection with any assistance or provision
of content and subject matter expertise under Sections 5.1(c), (d) and
(e). ChemoCentryx will reimburse all reasonable and documented external expenses
incurred by VIT to Third Parties in connection with any assistance or provision
of content and subject matter expertise as requested by ChemoCentryx in
connection with ChemoCentryx’s regulatory activities for outside the VIT
Territory.

(g) ChemoCentryx shall keep VIT reasonably updated, through the JSC, of its
material Regulatory Filings and communications with Regulatory Authorities in
major countries outside the VIT Territory, to the extent possible without
breaching confidentiality obligations to a Third Party.

5.2 Meetings with Regulatory Authorities. At each regularly scheduled JSC
meeting, VIT shall provide ChemoCentryx with a list and schedule of any
substantive in-person meeting or teleconference with any Regulatory Authority
(or related advisory committee) planned for the next Calendar Quarter that
relates to the Compound and/or the Product. In addition, VIT shall notify
ChemoCentryx as soon as reasonably possible if VIT becomes aware of any
additional such meetings or teleconferences that become scheduled for such
Calendar Quarter. ChemoCentryx shall have the right to provide input in
preparation for all such meetings and teleconferences and the right, but not the
obligation, to have its representatives attend and participate in such meetings
and teleconferences, to the extent permitted under Applicable Laws. ChemoCentryx
will be solely responsible for all costs it incurs to participate in such
meetings and teleconferences.

5.3 Adverse Event Reporting. Prior to the first Regulatory Approval of the
Product in the VIT Territory, the Parties shall enter into a separate safety
data exchange agreement (the “Safety Data Agreement”), which shall specify each
Party’s responsibilities with respect to the timely reporting of all relevant
adverse drug reactions/experiences, Product quality, Product complaints, and
Safety Data relating to Compounds and the Product to the appropriate Regulatory
Authorities in and outside the VIT Territory, and the management of such reports
and Safety Data, all in accordance with Applicable Laws of the relevant
countries and Regulatory Authorities. The Parties shall amend the Safety Data
Agreement from time to time as necessary to comply with any changes in
Applicable Laws or any guidance received from applicable Regulatory
Authorities. The Parties shall cooperate with each other with respect to their
respective responsibilities under the Safety Data Agreement, and each Party
shall be solely responsible for costs relating to its respective
responsibilities under the Safety Data Agreement, unless the Parties agree
otherwise in writing.

 

35.



--------------------------------------------------------------------------------

Execution Version

 

6. COMMERCIALIZATION

6.1 General. Subject to the terms and conditions of this Agreement, and except
as otherwise agreed by the Parties, VIT shall be solely responsible, at its own
expense, for all aspects of the Commercialization of the Product in the Field in
the VIT Territory, including: (a) developing and executing a commercial launch
and pre-launch plan; (b) negotiating with commercial payors and the applicable
Governmental Authorities responsible for Pricing and Reimbursement Approvals or
regarding the price and reimbursement status of the Product; (c) marketing and
promotion activities; (d) booking sales and distribution and performance of
related services; (e) handling all aspects of order processing, invoicing and
collection, inventory and receivables; (f) providing customer support, including
handling medical queries, and performing other related functions; and (h)
conforming its practices and procedures to Applicable Laws relating to the
marketing, detailing, and promotion of the Product in the VIT Territory. As
provided in Sections 10.11 and 10.12, VIT shall provide ChemoCentryx with
samples of any core advertising and promotional materials in English, and
samples of local adaptations of such core materials in the Major Market
Countries, for informational purposes only, prior to distributing such materials
for use, but will not be required to provide samples of local adaptations of any
such materials outside the Major Market Countries

6.2 Commercialization Plan. No later than nine (9) months prior to the
anticipated first Regulatory Approval of the Product in the VIT Territory, VIT
shall provide to the JSC its Commercialization Plan for the Major Market
Countries for JSC review and consideration as provided in Section 3.1(e). VIT
shall on an annual basis prepare updates and amendments to its Commercialization
Plan for the Major Market Countries to reflect changes in its plans, including
in response to changes in the marketplaces and related product forecasts,
relative success of the Product, and other relevant factors influencing such
plans and activities, and shall submit such updates and amendments to the JSC
for review as provided in Section 3.1(e). For the avoidance of doubt, VIT will
not be required to include information in any amendments or updates to its
Commercialization Plan under this Section 6.2 that it does not otherwise create
for its own internal purposes.

6.3 Commercialization Diligence. VIT shall use Commercially Reasonable Efforts
to seek and obtain Pricing and Reimbursement Approval for and to market,
promote, and otherwise Commercialize the Product in the Field in the Major
Market Countries in VIT Territory and the countries in the VIT Territory listed
on Schedule 6.3, and specifically shall use Commercially Reasonable Efforts to:

(a) commence the regular commercial distribution, use, and sale of the Product
in the Field in each Major Market Country and country in the VIT Territory
listed on Schedule 6.3 and for each Indication in which it obtains Regulatory
Approval and Pricing and Reimbursement Approval as soon as practicable, in its
exercise of Commercially Reasonable Efforts, following such Regulatory Approval
and Pricing and Reimbursement Approval; and

(b) thereafter continue to Commercialize the Product in the Field in each Major
Market Country and country in the VIT Territory listed on Schedule 6.3 and for
each Indication for which the Product has received Regulatory Approval and
Pricing and Reimbursement Approval in such countries.

 

36.



--------------------------------------------------------------------------------

Execution Version

 

Without limiting the foregoing, VIT shall launch the Product in each country for
which it receives Regulatory Approval and Pricing and Reimbursement Approval
within [***] after obtaining such approvals, provided that (i) such launch is
consistent with VIT’s exercise of Commercially Reasonable Efforts and (ii)
sufficient quantities of the Product are available. [***].

6.4 Commercialization Reports. Each Party shall update the JSC at each regularly
scheduled JSC meeting regarding its Commercialization of the Product in the VIT
Territory as to VIT and outside the VIT Territory as to ChemoCentryx. Each such
update by VIT shall summarize VIT’s and it Affiliates’ and Sublicensees’
significant Commercialization activities with respect to the Product in the VIT
Territory, and will be at a level of detail reasonably requested by ChemoCentryx
and sufficient to enable ChemoCentryx to determine VIT’s compliance with its
diligence obligations in Section 6.3. Each Party shall promptly respond to the
other Party’s JSC representatives’ reasonable questions or requests for
additional information relating to such Commercialization activities. For the
avoidance of doubt, VIT will not be required to include information in its
reports under this Section 6.4 that it does not otherwise create for its own
internal purposes.

6.5 Ex-Territory and Ex-Field Activities.

(a) VIT hereby covenants and agrees that during the Term it shall not (and shall
cause its Affiliates, Sublicensees and subcontractors not to), either itself or
through a Third Party, market, promote, sell or actively offer for sale the
Product outside the Field in the VIT Territory or outside of the VIT Territory
in or outside of the Field. Without limiting the generality of the foregoing,
with respect to countries outside of the VIT Territory, VIT shall not (i) engage
in any advertising activities relating to the Product directed primarily to
customers outside the VIT Territory (which excludes any participation in
conferences, congresses or scientific or medical meetings held throughout the
world), or (ii) actively or intentionally solicit orders from any prospective
purchaser located outside the VIT Territory. To the extent permitted by
Applicable Laws, including applicable antitrust laws, if VIT receives any order
from a prospective purchaser located in a country outside of the VIT Territory,
VIT shall immediately refer that order to ChemoCentryx and shall not accept any
such order or deliver or tender (or cause to be delivered or tendered) the
Product under such order. If VIT should reasonably know that a customer or
Distributor is actively engaged itself or through a Third Party in the sale or
distribution of the Product outside of the VIT Territory or outside the Field
within the VIT Territory, then VIT shall (A) within five (5) Business Days of
gaining knowledge of such activities, notify ChemoCentryx regarding such
activities and provide all information available to VIT that ChemoCentryx may
reasonably request concerning such activities and (B) take Commercially
Reasonable Efforts (including cessation of sales to such customer) necessary to
limit such sale or distribution outside the VIT Territory or the Field, unless
otherwise agreed in writing by the Parties.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

37.



--------------------------------------------------------------------------------

Execution Version

 

(b) ChemoCentryx hereby covenants and agrees that during the Term it shall not
(and shall cause its Affiliates, ChemoCentryx Collaborators and subcontractors
not to), either itself or through a Third Party, market, promote, sell or
actively offer for sale the Product for use in the Field in the VIT
Territory. Without limiting the generality of the foregoing, with respect to
countries within the VIT Territory, ChemoCentryx shall not (i) engage in any
advertising activities relating to the Product for use in the Field directed
primarily to customers located in such countries within the VIT Territory (which
excludes any participation in conferences, congresses or scientific or medical
meetings held throughout the world), or (ii) actively or intentionally solicit
orders from any prospective purchaser of the Product for use in the Field
located in such countries within the VIT Territory. To the extent permitted by
Applicable Laws, including applicable antitrust laws, if ChemoCentryx receives
any order from a prospective purchaser for the Product in the Field located in a
country inside of the VIT Territory, ChemoCentryx shall immediately refer that
order to VIT. If ChemoCentryx should reasonably know that a customer or
distributor is actively engaged itself or through a Third Party in the sale or
distribution of the Product inside the VIT Territory in the Field, then
ChemoCentryx shall (A) within five (5) Business Days of gaining knowledge of
such activities, notify VIT regarding such activities and provide all
information available to ChemoCentryx that VIT may reasonably request concerning
such activities and (B) take Commercially Reasonable Efforts (including
cessation of sales to such customer) necessary to limit such sale or
distribution inside the VIT Territory in the Field, unless otherwise agreed in
writing by the Parties.

 

7. MANUFACTURE AND SUPPLY

7.1 Manufacturing Committee. At the first JSC meeting, the JSC shall establish a
joint manufacturing subcommittee (the “JMC”), with subject matter experts from
each Party, to oversee decisions and facilitate communications between the
Parties with respect to the supply of Product to VIT. The JMC shall be
responsible for determining the strategy and timing for supply of Drug Substance
and Bulk Drug Product for the U.S. and VIT Territory (which may include supply
by VIT or its Affiliate or by a Third Party CMO through ChemoCentryx, and may
include commencing qualification of such supplier prior to Regulatory Approval
of the Product in the VIT Territory), selecting and overseeing the qualification
of Third Party CMOs (including secondary suppliers) for supplying Compound as
bulk drug substance (“Drug Substance”) and Bulk Drug Product to VIT for
Commercial use in the VIT Territory; provided that ChemoCentryx shall retain all
control over the strategy and implementation of supply of Drug Substance and
Bulk Drug Product for outside the VIT Territory. Unless agreed otherwise by the
Parties, ChemoCentryx shall directly engage such CMOs for such supply. Decisions
of the JMC will be made by consensus of the JMC, without escalation to the JSC
or the Executive Officers.

7.2 Commercial Supply Agreement. Unless agreed otherwise by the JMC or the
Parties, ChemoCentryx, itself or through its Affiliates or Third Party CMOs,
shall manufacture and supply VIT’s and its Affiliates’ and Sublicensees’
requirements for the Product for Commercial use in the VIT Territory as Bulk
Drug Product, pursuant to a separate supply agreement to be entered into between
the Parties, along with a quality agreement, within twelve (12) months after the
Effective Date (the “Supply Agreement”). The Supply Agreement will contain
commercially reasonable and customary terms consistent with this Article 7, as
well as the terms of ChemoCentryx’s agreements with its Third Party CMOs that
supply Compound and Product, including the warranties and remedies therein.

 

38.



--------------------------------------------------------------------------------

Execution Version

 

7.3 Transfer Price. Pursuant to the Supply Agreement, ChemoCentryx will supply
Bulk Drug Product to VIT at a transfer price equal to ChemoCentryx’s Cost of
Goods plus [***] of such Cost of Goods.

7.4 VIT’s Manufacturing Obligations. VIT shall be solely responsible for
packaging and labeling of all Product for Commercial use in the Field in the VIT
Territory.

7.5 Clinical Supply. In the event that VIT conducts clinical studies of the
Product pursuant to Section 4.3 or 4.4 and in accordance with the Development
Plan prior to the first Regulatory Approval in the VIT Territory, ChemoCentryx
shall supply Product in the form then used by ChemoCentryx for clinical trials
at a transfer price equal to ChemoCentryx’s Cost of Goods plus [***] of such
Cost of Goods. The JSC will establish the process, timing and quantity for such
supply, and the Parties will enter into a quality agreement with respect to
quality aspects of such supply.

 

8. FEES AND PAYMENTS

8.1 Upfront Payments.

(a) VIT shall make a one-time, non-refundable, non-creditable payment to
ChemoCentryx of sixty million dollars ($60,000,000) within ten (10) Business
Days after the Effective Date.

(b) In consideration for the inclusion of Mexico, Canada, and South Korea in the
VIT Territory and the Exclusive CCX140 Negotiation Right granted to VIT in
Section 2.10, VIT shall purchase from ChemoCentryx, under the Stock Purchase
Agreement, that number of shares of common stock of ChemoCentryx equivalent to
twenty-five million dollars ($25,000,000), at a price per share equal to $7.50
per share.

8.2 Regulatory Milestone Payments.

(a) Regulatory Milestones. Subject to Section 8.2(b), VIT shall pay to
ChemoCentryx the non-refundable, non-creditable milestone payments set forth in
the table below within thirty (30) days after the achievement of each milestone
event (whether by or on behalf of VIT, its Affiliates, or Sublicensees) by the
Product achieving the milestone event:

 

Regulatory Milestone Event

   Milestone Payment (in US$)  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

39.



--------------------------------------------------------------------------------

Execution Version

 

(b) Accelerated EMA Filing Milestones. In the event that VIT or its Affiliate or
Sublicensee achieves one of the milestone events set forth in the table below,
VIT shall pay to ChemoCentryx the corresponding non-refundable, non-creditable
milestone payment within thirty (30) days after the achievement of such
milestone event (whether by or on behalf of VIT, its Affiliates, or
Sublicensees) by the Product achieving the milestone event; provided that such
payment shall be in lieu of the [***] payment set forth in the table in
Section 8.2(a):

 

Accelerated EMA Filing Milestone Event

   Milestone Payment (in US$)  

[***]

     [*** ] 

[***]

     [*** ] 

(c) For clarity, (i) each milestone payment set forth in Section 8.2(a) shall be
payable only once, upon the first achievement of the applicable Milestone Event,
and (ii) only one of the milestone payments set forth in Section 8.2(b) shall be
payable, such milestone payment payable only once, upon the first achievement of
the applicable Milestone Event, and upon such milestone payment being made, the
[***] payment set forth in Section 8.2(a) shall not be payable. With respect to
the [***] Milestone Events in Section 8.2(a), VIT shall notify ChemoCentryx
within ten (10) days after achievement thereof, and ChemoCentryx shall provide
[***].

8.3 Commercial Milestone Payments. VIT shall pay to ChemoCentryx the one-time,
non-refundable, non-creditable commercial milestone payments set forth below, in
each case within thirty (30) days after the end of the first Calendar Quarter
during which the aggregate annual Net Sales of all Product in the VIT Territory
in a Calendar Year first reach the values indicated below. For clarity, the
milestone payments in this Section 8.3 shall be additive such that if multiple
milestone events specified below are achieved in the same Calendar Quarter, then
the milestone payments for all such milestone events shall be payable within
thirty (30) days after the end of such quarter.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

40.



--------------------------------------------------------------------------------

Execution Version

 

Annual Net Sales of all Product in the VIT Territory (in US$)

   Milestone Payment (in US$)  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

8.4 Royalty Payments.

(a) Royalty Rate. Subject to the terms and conditions of this Agreement, VIT
shall make Calendar Quarterly, non-refundable, non-creditable royalty payments
to ChemoCentryx on the Net Sales of the Product sold in the VIT Territory during
the applicable Royalty Term, as calculated by multiplying the applicable royalty
rate set forth below by the corresponding amount of Net Sales of the Product
sold in the VIT Territory in the applicable Calendar Year.

 

Annual Net Sales of the Product in a Country in the VIT Territory

   Royalty Rate  

For that portion of annual Net Sales less than or equal to [***]

     [*** ] 

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

     [*** ] 

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

     [*** ] 

For that portion of annual Net Sales greater than [***] but less than or equal
to [***]

     [*** ] 

For that portion of annual Net Sales greater than [***]

     [*** ] 

(b) Royalty Term. Royalties shall be paid on a country-by-country basis in the
VIT Territory from the First Commercial Sale of the Product in such country
until the latest of (i) expiration of the last-to-expire Valid Claim of the
ChemoCentryx Patents (including Joint Patents) that would, but for the licenses
granted hereunder, be infringed by the using, selling or importing of the
Product in such country in the VIT Territory [***]; (ii) the expiration of any
Regulatory Exclusivity for the Product in such country; or (iii) ten (10) years
after the First Commercial Sale of the Product in such country (the “Royalty
Term”).

(c) Generic Competition. If one (1) or more Generic Products to the Product are
launched in a country, regulatory jurisdiction or region in the VIT Territory
during the Royalty Term for the Product in such country, regulatory jurisdiction
or region and after

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

41.



--------------------------------------------------------------------------------

Execution Version

 

Regulatory Approval of a Generic Product in such country, regulatory
jurisdiction or region, and if the total revenue for the sale of the relevant
Product in such country, regulatory jurisdiction or region during a Calendar
Quarter decreases by [***] or more from the total revenue for the Product in
such country, regulatory jurisdiction or region during the Calendar Quarter
immediately before the launch of the Generic Products in such country,
regulatory jurisdiction or region, then the royalties payable under
Section 8.4(a) with respect to the relevant Product in such country, regulatory
jurisdiction or region shall be reduced by [***] starting with the Calendar
Quarter in which the total revenue for the sale of the relevant Product
decreased by [***] or more. Such royalty reduction will be calculated by
determining the portion of total Net Sales of the relevant Product in the VIT
Territory in a Calendar Quarter that is attributable to country, regulatory
jurisdiction or region in which such reduction applies, and by determining the
total royalties for the VIT Territory without reduction, and then reducing by
[***] the applicable portion (based on Net Sales) of total royalties
attributable to country, regulatory jurisdiction or region in which such
reduction applies. The royalties payable with respect to the relevant Product in
such country, regulatory jurisdiction or region will be [***]. An example of the
foregoing calculation is set forth on Exhibit 8.4(c).

(d) Joint Patents and Product Technology. If during the Royalty Term for the
Product and country, following the expiration of the time periods in clauses
(ii) and (iii) of Section 8.4(b), the only Valid Claim included in clause (i) of
Section 8.4(b) is a Joint Patent or Patent included in the Product Technology,
then the royalties payable under Section 8.4(a) with respect to the Product and
country shall be reduced by [***] of the amounts otherwise payable under Section
8.4(a). Such royalty reduction will be calculated in a manner analogous to the
calculation of royalties under Section 8.4(c).

(e) Third Party Payments. If it is necessary for VIT, its Affiliates, or
Sublicensees to obtain a license from a Third Party under any Patent in a
particular country in the VIT Territory that claims the composition of matter or
method of use of the Compound in the Field, such that such Patent would be
infringed by the sale, promotion, manufacture, use, or import of the Product in
the absence of such license, VIT shall have the right to credit [***] of the
payments made to such Third Party pursuant to such license (including payments
to ChemoCentryx under Section 2.7, to the extent applicable) against any royalty
payments owed to ChemoCentryx hereunder with respect to the Product in such
country; provided that (i) in no event shall the royalty payment to ChemoCentryx
for the Product and country be reduced by more than [***] of the amount
otherwise owed to ChemoCentryx and (ii) VIT shall not have the right to credit
any such payment with respect to the Product and country after the expiration of
the Royalty Term for the Product and country.

 

9. PAYMENT; RECORDS; AUDITS

9.1 Payment; Reports. Royalty payments due by VIT to ChemoCentryx under
Section 8.4 shall be calculated and reported for each Calendar Quarter. VIT
shall pay all royalty payments due under Section 8.4 within sixty (60) days
after the end of each Calendar Quarter

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

42.



--------------------------------------------------------------------------------

Execution Version

 

and shall include with each payment a report setting forth, on a
country-by-country basis, Net Sales of the Product by VIT and its Affiliates and
Sublicensees in the VIT Territory in sufficient detail to permit confirmation of
the accuracy of the royalty payment made, including, for each country, (i) the
amount of gross sales of the Product, (ii) an itemized calculation of Net Sales
in the VIT Territory showing separately each type of deduction provided for in
the definition of “Net Sales,” (iii) a calculation of the royalty payment due on
such sales, including the application of any reduction made in accordance with
Section 8.4(c), 8.4(d) and/or 8.4(e), and (iv) the exchange rate for such
country.

9.2 Exchange Rate; Manner and Place of Payment. All references to dollars and
“$” herein shall refer to U.S. dollars. All payments hereunder shall be payable
in U.S. dollars. When conversion of payments from any currency other than U.S.
dollars is required, such conversion shall be at an exchange rate equal to the
weighted average of the rates of exchange for the currency of the country from
which such payments are payable as published by The Wall Street Journal, Western
U.S. Edition, during the Calendar Quarter in which the applicable sales were
made. All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
ChemoCentryx. VIT shall be responsible for all wire transfer fees incurred in
connection with its payments to ChemoCentryx under this Agreement.

9.3 Taxes.

(a) Taxes on Income. Except as set forth in this Section 9.3, each Party shall
be solely responsible for the payment of all taxes imposed on its share of
income arising directly or indirectly from the activities of the Parties under
this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to avoid or reduce tax withholding or similar obligations in
respect of royalties, milestone payments, and other payments made by VIT to
ChemoCentryx under this Agreement. The Parties expect that no withholding taxes
will be required as a result of any such payments, but if any relevant
Governmental Authority finds that withholding taxes should be charged, the
liability for such taxes shall be the sole responsibility of
ChemoCentryx. ChemoCentryx shall provide VIT any tax forms that may be
reasonably necessary in order for VIT to not withhold tax or to withhold tax at
a reduced rate under an applicable bilateral income tax treaty. VIT shall use
reasonable efforts to identify any such forms prior to the due date and
ChemoCentryx shall use reasonable efforts to provide any such tax forms to VIT
in advance of the due date. Each Party shall provide the other with reasonable
assistance to enable the recovery, as permitted by Applicable Laws, of
withholding taxes or similar obligations resulting from payments made under this
Agreement, such recovery to be for the benefit of ChemoCentryx as the Party
bearing such withholding tax under this Section 9.3(b). Notwithstanding the
foregoing, if either Party makes an assignment pursuant to Section 16.5 or
otherwise transfers its obligations under this Agreement to another entity and
such action results in the imposition of withholding taxes that were not
otherwise applicable (“Incremental Withholding Taxes”), then the Party taking
such action shall be solely responsible for the amount of such Incremental
Withholding Taxes and the Party taking such action shall increase the amounts
payable to the other Party so that the other Party receives a sum equal to the
sum which it would have received had there been no such action and resulting tax
increase.

 

43.



--------------------------------------------------------------------------------

Execution Version

 

9.4 Records; Audit. VIT shall keep, and shall cause its Affiliates and
Sublicensees to keep, complete and accurate records pertaining to the sale or
other disposition of the Product in sufficient detail to permit ChemoCentryx to
confirm the accuracy of commercial milestone and royalty payments due
hereunder. Such records shall be kept for such period of time required by
Applicable Laws, but in no case less than three (3) years following the end of
the Calendar Quarter to which they pertain. ChemoCentryx shall have the right to
have an independent, certified public accountant reasonably acceptable to VIT
audit such records to confirm Net Sales, royalties, and other payments for a
period covering not more than three (3) years following the Calendar Quarter to
which they pertain. Such audits may be exercised only once for any period and no
more than once per Calendar Year during normal business hours upon reasonable
prior written notice to VIT. Any such auditor shall not disclose VIT’s
confidential information to ChemoCentryx, except to the extent such disclosure
is necessary to verify the accuracy of the financial reports furnished by VIT or
the amount of payments by VIT under this Agreement. Any amounts shown to be owed
but unpaid shall be paid within thirty (30) days after the accountant’s report,
plus interest (as set forth in Section 9.5) from the original due date. Any
overpayment by VIT revealed by an audit shall be credited against future
payments owed by VIT to ChemoCentryx (and if no further payments are due, shall
be refunded by ChemoCentryx at the request of VIT). ChemoCentryx shall bear the
full cost of such audit unless such audit discloses an underpayment by VIT of
more than five percent (5%) of the amount of royalties or other payments due
under this Agreement for any applicable Calendar Quarter, in which case, VIT
shall bear the cost of such audit.

9.5 Late Payments. In the event that any payment due under this Agreement is not
paid when due in accordance with the applicable provisions of this Agreement,
the payment shall accrue interest from the date due at the rate that is the
lesser of (a) the London Interbank Offered Rate plus 1% or (b) the highest rate
permitted under Applicable Law. The payment of such interest shall not limit the
Party entitled to receive payment from exercising any other rights it may have
as a consequence of the lateness of any payment.

 

10. INTELLECTUAL PROPERTY

10.1 Ownership of Data. All Data generated in connection with any Development,
regulatory, manufacturing or Commercial activities with respect to any Compound
or Product conducted by or on behalf of VIT or its Affiliates or Sublicensees
(the “VIT Data”) shall be the sole and exclusive property of VIT or of its
Affiliates or Sublicensees, as applicable. All Data generated in connection with
any Development, manufacturing or Commercial activities with respect to any
Compound or Product conducted by or on behalf of ChemoCentryx and its Affiliates
and, to the extent Controlled by ChemoCentryx, ChemoCentryx Collaborators (the
“ChemoCentryx Data”) shall be the sole and exclusive property of ChemoCentryx or
its Affiliates or ChemoCentryx Collaborators, as applicable.

10.2 Ownership of Inventions. Ownership of all Inventions shall be based on
inventorship, as determined in accordance with the rules of inventorship under
United States patent laws. Each Party shall solely own any Inventions made
solely by its or its Affiliates’ employees, agents, or independent contractors
(“Sole Inventions”). The Parties shall jointly own any Inventions that are made
jointly by employees, agents, or independent contractors of one Party or its
Affiliates together with employees, agents, or independent contractors of the

 

44.



--------------------------------------------------------------------------------

Execution Version

 

other Party or its Affiliates (“Joint Inventions”). All Patents claiming Joint
Inventions shall be referred to herein as “Joint Patents.” Except to the extent
either Party is restricted by the licenses granted to the other Party under this
Agreement, each Party shall be entitled to practice, license, assign, and
otherwise exploit the Joint Inventions and Joint Patents without the duty of
accounting or seeking consent from the other Party.

10.3 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party all Sole Inventions of such Party and all Joint Inventions, including any
invention disclosures or other similar documents submitted to it by its
employees, agents, or independent contractors describing such Inventions, and
shall promptly respond to reasonable requests from the other Party for
additional information relating to such Inventions; provided that neither Party
will be required to disclose (a) Sole Inventions related to treatment algorithms
or patient care programs, (b) Sole Inventions relating to any compound that is
proprietary to such Party, any of its Affiliates or their licensees/Sublicensees
or the combination of a Compound with any such proprietary compound, and (c)
Sole Inventions resulting from development or commercialization efforts that are
not conducted under this Agreement and do not use the Compound or the Product or
any Patents or Know-How of the other Party or its Affiliates, including, without
limitation, Sole Inventions not directly related to the Compound or the Product
that has been developed by VIT, any of its Affiliates or any Third Party under
independent research programs or agreements (e.g. generic drug delivery Sole
Inventions) without use of the Compound or the Product or any Patents or
Know-How of the other Party or its Affiliates.

10.4 Product Technology.

(a) Notwithstanding the terms of Sections 10.1, 10.2 and 10.3, any Joint
Technology or VIT Technology directly related to the Compound or Product and
arising directly from the Development of the Compound or Product under this
Agreement that directly relates to (i) a pharmaceutical product with the same or
similar chemical composition, formulation and mode of delivery of the Product,
(ii) a pharmaceutical composition comprising the API of the Product, (iii) any
amendment, change or improvement to the manufacturing process or specifications
for the Product provided by ChemoCentryx to VIT, (iv) a new medical use of or
method of using the Product (other than treatment algorithms or patient care
programs), and (v) any combination of the API of the Product that includes at
least one additional API other than the API of the Product (the ”Product
Technology”)), shall be the exclusive property of ChemoCentryx and the
corresponding intellectual property rights shall be owned by ChemoCentryx.

(b) Product Technology will be included in the ChemoCentryx Technology. VIT
hereby assigns all of its and any VIT Affiliates’ right, title and interest in
and to the Product Technology to ChemoCentryx, and agrees to take all actions
reasonably requested by ChemoCentryx to evidence such assignment.

 

45.



--------------------------------------------------------------------------------

Execution Version

 

10.5 Patent Prosecution and Maintenance.

(a) ChemoCentryx Patents and Joint Patents.

(i) As between the Parties, ChemoCentryx shall have the first right to file,
prosecute and maintain all ChemoCentryx Patents (including Joint Patents) in the
VIT Territory and all Joint Patents outside the VIT Territory, at its sole
expense. In addition, ChemoCentryx [***]. ChemoCentryx will be responsible for
[***] of the costs incurred with respect to the prosecution and maintenance of
the ChemoCentryx Patents (other than Joint Patents) prosecuted and maintained by
ChemoCentryx, [***] of the costs incurred with respect to the prosecution and
maintenance of the Joint Patents outside the VIT Territory prosecuted and
maintained by ChemoCentryx, and [***] of the costs incurred with respect to the
prosecution and maintenance of the Joint Patents prosecuted and maintained by
ChemoCentryx in the VIT Territory. VIT shall pay [***] of the prosecution and
maintenance costs incurred by ChemoCentryx for any [***]. For the purpose of
this Article 10, “prosecution” shall include any post-grant proceeding including
patent interference proceeding, opposition proceeding, and reexamination.

(ii) ChemoCentryx shall consult with VIT and keep VIT reasonably informed of the
status of the ChemoCentryx Patents (including Joint Patents) in the VIT
Territory and Joint Patents outside the VIT Territory and shall promptly provide
VIT with all material correspondence received from any patent authority in
connection therewith. In addition, ChemoCentryx shall promptly provide VIT with
drafts of all proposed material filings and correspondence to any patent
authority with respect to the ChemoCentryx Patents (including Joint Patents) in
the VIT Territory and Joint Patents outside the VIT Territory for VIT’s review
and comment prior to the submission of such proposed filings and
correspondences. ChemoCentryx shall confer with VIT and consider in good faith
VIT’s comments prior to submitting such filings and correspondences, provided
that VIT shall provide such comments within fourteen (14) days (or a shorter
period reasonably designated by ChemoCentryx if fourteen (14) days is not
practicable given the filing deadline) of receiving the draft filings and
correspondences from ChemoCentryx.

(iii) In the event that ChemoCentryx desires to abandon or cease prosecution or
maintenance of any ChemoCentryx Patent (including a Joint Patent) in the VIT
Territory or Joint Patent outside the VIT Territory, ChemoCentryx shall provide
reasonable prior written notice to VIT of such intention to abandon (which
notice shall, to the extent possible, be given no later than sixty (60) days
prior to the next deadline for any action that must be taken with respect to any
such ChemoCentryx Patent in the relevant patent office). If VIT so elects,
ChemoCentryx shall permit VIT, at its discretion and at its sole expense, to
continue prosecution or maintenance of such ChemoCentryx Patent (or Joint
Patent). If VIT has assumed responsibility for the prosecution or maintenance of
any such ChemoCentryx Patent or Joint Patent, it shall no longer be considered a
ChemoCentryx Patent (or Joint Patent) under this Agreement for the purpose of
the Royalty Term.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

46.



--------------------------------------------------------------------------------

Execution Version

 

(iv) If VIT does not provide such election within thirty (30) days after such
notice from ChemoCentryx, ChemoCentryx may, in its sole discretion, either
continue or discontinue prosecution and maintenance of such ChemoCentryx Patent
or Joint Patent.

(v) If in the VIT Territory the equivalent of the “Approved Drug the Product
with Therapeutic Equivalence Evaluations” (the “Orange Book”) permits the
listing of any ChemoCentryx Patent (including a Joint Patent), VIT shall ensure
that it: (A) maintains correct and complete listings of all applicable
ChemoCentryx Patents and Joint Patents in such listing system in accordance with
Applicable Laws and advice of its intellectual property and regulatory counsel
and (B) enforces such listings in a timely manner, each as
applicable. ChemoCentryx shall provide updated status of the ChemoCentryx
Patents (including Joint Patents) as necessary for VIT to comply with its
obligations in this Section 10.5(a)(v).

(vi) If requested by VIT, ChemoCentryx shall register this Agreement (redacted
as may be permitted) in the national patent office registers for the any
ChemoCentryx Patents or Joint Patents covering the marketed Product.

(vii) With regard to any ChemoCentryx Patent (including a Joint Patent) which
falls under the new European Unified Patent System, ChemoCentryx shall elect the
opt-out option unless the Parties agree otherwise, which agreement neither Party
will unreasonably withhold.

(viii) ChemoCentryx shall [***].

(b) VIT Patents.

(i) As between the Parties, VIT shall have the first right to control the
preparation, filing, prosecution (including any interferences, reissue
proceedings and reexaminations), and maintenance of all VIT Patents (excluding
Joint Patents) worldwide, at its own expense and by counsel of its own
choice. VIT shall keep ChemoCentryx reasonably informed of the status of filing,
prosecution, and maintenance of such VIT Patents, and shall consult with, and
consider in good faith the requests and suggestions of, ChemoCentryx with
respect to strategies for filing and prosecuting such VIT Patents.

(ii) In the event that VIT desires to abandon or cease prosecution or
maintenance of any VIT Patent (excluding Joint Patents), VIT shall provide
reasonable prior written notice to ChemoCentryx of such intention to abandon
(which notice shall, to the extent possible, be given no later than sixty (60)
days prior to the next deadline for any action that must be taken with respect
to any such VIT Patent in the relevant patent office). If ChemoCentryx so
elects, VIT shall permit ChemoCentryx, at its discretion and at its sole
expense, to continue prosecution or maintenance of such VIT Patent.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

47.



--------------------------------------------------------------------------------

Execution Version

 

10.6 Cooperation of the Parties. Each Party agrees to cooperate fully in the
preparation, filing, prosecution, and maintenance of Patents under Section 10.5
and in the obtaining and maintenance of any patent term extensions,
supplementary protection certificates, pediatric extensions, and their
equivalent with respect thereto, at its own cost (except as expressly set forth
otherwise in this Article 10). Such cooperation includes: (a) executing all
papers and instruments, or requiring its employees or contractors, to execute
such papers and instruments, so as enable the other Party to apply for and to
prosecute patent applications in any country as permitted by Section 10.5; and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution, or maintenance
of any such patent applications.

10.7 Infringement by Third Parties.

(a) Notice. In the event that either Party becomes aware of any infringement or
threatened infringement by a Third Party of any ChemoCentryx Patent, VIT Patent,
or Joint Patent, or any declaratory judgment or equivalent action challenging
any ChemoCentryx Patent, VIT Patent, or Joint Patent in connection with any such
infringement, it will notify the other Party in writing to that effect. Any such
notice shall include evidence to support an allegation of infringement or
threatened infringement, or declaratory judgment or equivalent action, by such
Third Party.

(b) ChemoCentryx Patents and Joint Patents.

(i) As between the Parties, ChemoCentryx will have the first right, but no
obligation, to bring and control any action or proceeding with respect to
infringement or challenge of any ChemoCentryx Patent (including any Joint
Patent) in the VIT Territory or any Joint Patent outside the VIT Territory, at
its own expense, including the filing of an infringement suit using counsel of
its own choice. VIT shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice, and ChemoCentryx and its
counsel will reasonably cooperate with VIT and its counsel in strategizing,
preparing, and litigating any such action or proceeding. If ChemoCentryx fails
to resolve such Third Party activity or to initiate a suit with respect thereto
within 75 days after the notice under Section 10.7(a), or such shorter period as
necessary to preserve any rights to enforce the applicable Patents (including
the right to obtain an interim injunction in the case of an imminent Generic
Product threat), VIT will have the right, but not the obligation, to attempt to
resolve such Third Party infringement or challenge of any ChemoCentryx Patent
(including any Joint Patent) in the VIT Territory at its discretion and at its
own expense, but, in the case of ChemoCentryx Patents (other than Joint
Patents), only if such infringement or challenge involves a Third Party’s
Product, including the filing of an infringement suit using counsel of its own
choice. ChemoCentryx shall have the right, at its own expense, to be represented
in any such action or proceeding initiated by VIT by counsel of its own choice.

(ii) Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to ChemoCentryx Patents or Joint Patents (whether
brought by ChemoCentryx or by VIT) shall be used first to reimburse the Parties’
reasonable and documented out-of-pocket legal expenses relating to the action or
proceeding, and all remaining compensatory damages relating

 

48.



--------------------------------------------------------------------------------

Execution Version

 

to the Product (including lost sales or lost profits with respect to the
Product) shall be deemed Net Sales and paid to VIT, less an amount equal to
royalty payments to ChemoCentryx on such deemed Net Sales in accordance with the
royalty provisions of Section 8.4, which amount shall be paid to ChemoCentryx,
and any punitive damages shall be shared equally by the Parties.

(c) VIT Patents.

(i) As between the Parties, VIT shall have the sole right, but not the
obligation, to bring and control any action or proceeding with respect to
infringement or challenge of any VIT Patent (other than a Joint Patent) in the
VIT Territory, at its own expense and by counsel of its own choice. Any recovery
or damages realized as a result of such action or proceeding by VIT with respect
to such VIT Patents in the VIT Territory shall be used first to reimburse VIT’s
reasonable and documented out-of-pocket legal expenses relating to the action or
proceeding, and any remaining compensatory damages relating to the Product
(including lost sales or lost profits with respect to the Product) shall be
retained by VIT, and any punitive damages shall be retained by VIT.

(ii) As between the Parties, VIT shall have the first right, but no obligation,
to bring and control any action or proceeding with respect to infringement or
challenge of any VIT Patent (other than a Joint Patent) outside the VIT
Territory, at its own expense, including the filing of an infringement suit
using counsel of its own choice. ChemoCentryx shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice, and
VIT and its counsel will reasonably cooperate with ChemoCentryx and its counsel
in strategizing, preparing, and litigating any such action or proceeding. If VIT
fails to resolve such Third Party activity or to initiate a suit with respect
thereto within 75 days after the notice under Section 10.7(a), or such shorter
period as necessary to preserve any rights to enforce the applicable Patents
(including the right to obtain an injunction), ChemoCentryx will have the right,
but not the obligation, to attempt to resolve such Third Party activity (but
only if it involves infringement by a Third Party’s Product) by commercially
appropriate steps at its own expense, including the filing of an infringement
suit using counsel of its own choice. VIT shall have the right, at its own
expense, to be represented in any such action or proceeding initiated by
ChemoCentryx by counsel of its own choice

(iii) Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to VIT Patents (other than Joint Patents) outside the
VIT Territory shall be used first to reimburse the Parties’ reasonable and
documented out-of-pocket legal expenses relating to the action or proceeding,
and any remaining compensatory damages relating to the Product (including lost
sales or lost profits with respect to the Product) shall be retained by the
Party that brought and controlled such action or proceeding, and any punitive
damages shall be equally shared by the Parties.

(d) Cooperation. In the event that a Party brings an action in accordance with
this Section 10.7, the other Party shall cooperate fully, including, if required
to bring such action, the furnishing of a power of attorney or being named as a
party to such action, and shall provide full access to documents, information
and witnesses as reasonably requested by the Party bringing the action in
connection with such action. The Party bringing the action will reimburse

 

49.



--------------------------------------------------------------------------------

Execution Version

 

all Third Party costs incurred by the other Party in connection with such
requested cooperation. Because ChemoCentryx owns the ChemoCentryx Patents, its
assistance will be particularly important if VIT is required to enforce any
ChemoCentryx Patents against a Third Party.

10.8 Infringement of Third Party Rights. Each Party shall promptly notify the
other in writing of any allegation by a Third Party that the Commercialization,
manufacture, or Development of the Product infringes or may infringe any Patent
or other right of by a Third Party. If a Third Party asserts that any of its
Patents or other rights are infringed by the manufacture, Commercialization or
Development by VIT or its Affiliates or Sublicensees of the Product in the VIT
Territory, VIT shall have the right but not the obligation to defend against any
such assertions. In the event that VIT elects not to defend against such Third
Party claims within one hundred twenty (120) days of learning of same,
ChemoCentryx shall have the right, but not the obligation, to defend against
such an action. In any event, the other Party shall cooperate fully and shall
provide full access to documents, information and witnesses as reasonably
requested by the Party defending such action. The Party defending the action
will reimburse all Third Party costs incurred in connection with such requested
cooperation. Because ChemoCentryx has developed the Compound and Product, its
assistance will be particularly important if a Third Party alleges that VIT is
infringing a Patent or other right of such Third Party.

10.9 Consent for Settlement. Neither Party shall unilaterally enter into any
settlement or compromise of any action or proceeding under this Article 10 that
would in any manner alter, diminish, or be in derogation of the other Party’s
rights under this Agreement without the prior written consent of such other
Party, which shall not be unreasonably withheld.

10.10 ChemoCentryx Controlled Patents Outside the VIT Territory. For clarity,
ChemoCentryx reserves all rights to prepare, file, prosecute (including any
interferences, reissue proceedings, and reexaminations), maintain, defend, and
enforce all ChemoCentryx Patents outside the VIT Territory (other than Joint
Patents).

10.11 ChemoCentryx Trademarks. All packaging, promotional materials, package
inserts, and labeling for the Product in the Field in the VIT Territory shall
bear one or more house Trademarks chosen and owned by ChemoCentryx, including
the ChemoCentryx name and logo set forth in an exhibit to the Letter Agreement
(each, a “ChemoCentryx Trademark”). ChemoCentryx or its Affiliates shall own all
right, title, and interest in and to all ChemoCentryx Trademarks, all
corresponding trademark applications and registrations thereof, and all common
law rights thereto. ChemoCentryx shall have sole control over the registration,
prosecution, maintenance, enforcement and defense of the ChemoCentryx
Trademarks. All goodwill of the business associated with or symbolized by the
ChemoCentryx Trademarks shall inure to the benefit of ChemoCentryx. VIT
acknowledges ChemoCentryx’s exclusive ownership of the ChemoCentryx Trademarks
and agrees not to take any action inconsistent with such ownership. VIT shall
provide ChemoCentryx with samples in English of any core advertising and
promotional materials that incorporate the ChemoCentryx Trademarks, and samples
of local adaptations of such core materials in the Major Market Countries, for
informational purposes only, prior to distributing such materials for use, but
will not be required to provide samples of local adaptations of any such
materials outside the Major Market Countries, provided that VIT shall ensure
that all local adaptations and translations are consistent with the core
materials to the

 

50.



--------------------------------------------------------------------------------

Execution Version

 

extent permitted under Applicable Laws. VIT shall comply with reasonable
policies provided by ChemoCentryx from time to time to maintain the goodwill and
value of the ChemoCentryx Trademarks. VIT shall not, and shall cause its
Affiliates not to, (i) use, seek to register, or otherwise claim rights in any
Trademark that is confusingly similar to, misleading or deceptive with respect
to, or that materially dilutes, any of the ChemoCentryx Trademarks, or (ii)
knowingly do, cause to be done, or knowingly omit to do any act, the doing,
causing or omitting of which endangers, undermines, impairs, destroys or
similarly affects, in any material respect, the validity or strength of any of
the ChemoCentryx Trademarks (including any registration or pending registration
application relating thereto) or the value of the goodwill pertaining to any of
the ChemoCentryx Trademarks.

10.12 Product Trademarks.

(a) Global Trademarks. It is the Parties’ intent to maintain consistent global
branding for the Product to the extent permitted by Applicable Laws. To the
extent such consistent global branding is permitted under Applicable Laws,
ChemoCentryx shall own all Trademarks related to the Product and associated
domain names (collectively, the “Global Trademark”). Subject to consultation
with VIT through the JCC, ChemoCentryx shall be responsible for selecting,
registering, prosecuting, and maintaining the Global Trademark worldwide at its
sole cost and expense. ChemoCentryx shall also select two back-up Global
Trademarks in the VIT Territory. ChemoCentryx or its Affiliates shall own all
right, title, and interest in and to all Global Trademarks, all corresponding
trademark applications and registrations thereof, and all common law rights
thereto. All goodwill of the business associated with or symbolized by the
Global Trademarks shall inure to the benefit of ChemoCentryx. VIT acknowledges
ChemoCentryx exclusive ownership of the Global Trademarks and agrees not to take
any action inconsistent with such ownership. ChemoCentryx will be responsible
for any guidelines applicable to the use of Global Trademarks.

(b) Local Trademarks. If any Global Trademark is not available for use and
registration in connection with the Product in the VIT Territory due to a
rejection by a Governmental Authority, actual or threatened opposition,
cancellation or litigation as to use and/or registration by a Third Party, or a
determination by the JSC that use of the Global Trademark is likely to cause
confusion with another’s Trademark, VIT shall have the right to select and use
an alternate Trademark (and associated domain names), such selection subject to
ChemoCentryx’s prior written consent, which shall not be unreasonably withheld
or delayed, and shall develop, search, file, register, maintain, defend and
enforce such alternate Trademark (and associated domain names) at VIT’s sole
expense (each, a “Local Trademark”). The Parties may decide together at a later
stage to abandon Local Trademarks in certain countries if such Trademarks are no
longer required.

(c) Use of Global Trademarks. To the extent that a Global Trademark is permitted
under Applicable Laws, VIT shall promote, market, sell, offer for sale, import,
distribute and otherwise commercialize the Product in the Field in the VIT
Territory only under the Global Trademarks. VIT shall provide ChemoCentryx with
samples of any core advertising and promotional materials that incorporate the
Global Trademarks in English, and samples of local adaptations of such core
materials in the Major Market Countries, for informational purposes only, prior
to distributing such materials for use, but will not be required to provide

 

51.



--------------------------------------------------------------------------------

Execution Version

 

samples of local adaptations of any such materials outside the Major Market,
provided that VIT shall ensure that all local adaptations and translations are
consistent with the core materials to the extent permitted under Applicable
Laws. VIT shall comply with reasonable policies provided by ChemoCentryx from
time to time to maintain the goodwill and value of the Global Trademarks. VIT
shall not, and shall cause its Affiliates not to, (i) use, seek to register, or
otherwise claim rights in the VIT Territory in any Trademark that is confusingly
similar to, misleading or deceptive with respect to, or that materially dilutes,
any of the Global Trademarks, or (ii) knowingly do, cause to be done, or
knowingly omit to do any act, the doing, causing or omitting of which endangers,
undermines, impairs, destroys or similarly affects, in any material respect, the
validity or strength of any of the Global Trademarks (including any registration
or pending registration application relating thereto) or the value of the
goodwill pertaining to any of the Global Trademarks.

(d) Enforcement of Trademarks. ChemoCentryx shall have the first right, but not
the obligation, at ChemoCentryx’s expense, to enforce and defend the Global
Trademarks in the VIT Territory, including (i) defending against any alleged,
threatened or actual claim by a Third Party that the use of the Global Trademark
in the VIT Territory infringes, dilutes or misappropriates any Trademark of that
Third Party or constitutes unfair trade practices, or any other claims that may
be brought by a Third Party against a Party in connection with the use of or
relating to the Global Trademarks in the VIT Territory with respect to the
Product and (ii) taking such action as ChemoCentryx deems necessary against a
Third Party based on any alleged, threatened or actual infringement, dilution or
misappropriation of, or unfair trade practices or any other like offense
relating to, the Global Trademarks in the VIT Territory by a Third Party. If
ChemoCentryx elects not to enforce or defend the Global Trademarks in any such
instance, then ChemoCentryx shall promptly so notify VIT and VIT shall have the
right, but not the obligation, to do so at VIT’s sole expense. Each Party shall
provide to the other Party all reasonable assistance requested by such first
Party in connection with any such action, claim or suit under this Section
10.12(d), including allowing such first Party access to such other Party’s
documents and to such other Party’s personnel who may have possession of
relevant information.

10.13 Trademark Licenses.

(a) Global Trademarks. Subject to the terms and conditions of this Agreement,
ChemoCentryx hereby grants to VIT an exclusive, royalty-free, limited license
under the Global Trademarks solely to promote, market, sell, offer for sale,
import and distribute the Product in Field in the VIT Territory in accordance
with the terms of this Agreement.

(b) ChemoCentryx Trademarks. Subject to the terms and conditions of this
Agreement, ChemoCentryx hereby grants to VIT a non-exclusive, royalty-free,
limited license under the ChemoCentryx Trademarks solely to promote, market,
sell, offer for sale, import and distribute the Product in Field in the VIT
Territory in accordance with the terms of this Agreement.

 

52.



--------------------------------------------------------------------------------

Execution Version

 

11. REPRESENTATIONS AND WARRANTIES

11.1 Mutual Representations and Warranties. Each Party represents and warrants
to the other that, as of the Effective Date: (a) it is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation, and has full corporate or other power and authority to enter into
this Agreement and to carry out the provisions hereof, (b) it is duly authorized
to execute and deliver this Agreement and to perform its obligations hereunder,
and the person or persons executing this Agreement on its behalf has been duly
authorized to do so by all requisite corporate or partnership action, (c) this
Agreement is legally binding upon it, enforceable in accordance with its terms,
and does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a Party or by which it may be bound, nor violate any
material law or regulation of any court, governmental body or administrative or
other agency having jurisdiction over it, and (d) it has the right to grant the
licenses granted by it under this Agreement.

11.2 Mutual Covenants.

(a) Employees, Consultants and Contractors. Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.

(b) Debarment. Each Party represents, warrants and covenants to the other Party
that it is not debarred or disqualified under the U.S. Federal Food, Drug and
Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to any Compound or Product. In the event
that either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates or ChemoCentryx
Collaborators or Sublicensees, that directly or indirectly relate to activities
contemplated by this Agreement, such Party shall immediately notify the other
Party in writing and such Party shall cease employing, contracting with, or
retaining any such person to perform any such services.

(c) Compliance. Each Party covenants as follows:

(i) In the performance of its obligations under this Agreement, such Party shall
comply and shall cause its and its Affiliates’ employees and contractors to
comply with all Applicable Laws, rules and regulations.

(ii) Such Party and its and its Affiliates’ employees and contractors shall not,
in connection with the performance of their respective obligations under this
Agreement, directly or indirectly through Third Parties, pay, promise or offer
to pay, or authorize the payment of, any money or give any promise or offer to
give, or authorize the giving of anything of value to a public official or
entity or other person for purpose of obtaining or retaining business for or
with, or directing business to, any person, including, without limitation,

 

53.



--------------------------------------------------------------------------------

Execution Version

 

either Party (and each Party represents and warrants that as of the Effective
Date, such Party, and to its Knowledge, its and its Affiliates’ employees and
contractors, have not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a public official or entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and each Party covenants that it and its
Affiliates’ employees and contractors shall not, directly or indirectly, engage
in any of the foregoing).

(iii) Such Party and its Affiliates, and their respective employees and
contractors, in connection with the performance of their respective obligations
under this Agreement, shall not cause such other Party’s Indemnitees to be in
violation of the FCPA, Export Control Laws, or any other Applicable Laws, rules
or regulations or otherwise cause any reputational harm to such other Party.

(iv) Such Party shall promptly notify the other Party if such Party has any
information or suspicion that there may be a violation of the FCPA, Export
Control Laws, or any other Applicable Laws, rules or regulations in connection
with the performance of this Agreement or the Development, manufacture or
Commercialization of the Product.

(v) In connection with the performance of its obligations under this Agreement,
such Party shall comply and shall cause its and its Affiliates’ employees and
contractors to comply with such Party’s own anti-corruption and anti-bribery
policy, a copy of which will be provided to the other Party upon request.

(vi) The other Party will have the right, upon reasonable prior written notice
and during such Party’s regular business hours, to audit such Party’s books and
records in the event that a suspected violation of any of the representations,
warranties or covenants in this Section 11.2(c) needs to be investigated.

(vii) In the event that such Party has violated or has been suspected of
violating any of the representations, warranties or covenants in this Section
11.2(c), such Party will cause its or its Affiliates’ personnel or others
working under its direction or control to submit to periodic training that such
Party will provide on anti-corruption law compliance.

(viii) Such Party will, at the other Party’s request, annually certify to such
other Party in writing such Party’s compliance, in connection with the
performance of such Party’s obligations under this Agreement, with the
representations, warranties or covenants in Section 11.2(c).

(ix) Each Party shall have the right to suspend or terminate this Agreement in
its entirety if there is a credible finding of a Governmental Authority, after a
reasonable investigation, that the other Party, in connection with its
performance under this Agreement, has violated the FCPA.

 

54.



--------------------------------------------------------------------------------

Execution Version

 

11.3 Additional ChemoCentryx Representations, Warranties and
Covenants. ChemoCentryx represents, warrants and covenants, as applicable, to
VIT that, as of the Effective Date:

(a) The Letter Agreement lists all Patents Controlled by ChemoCentryx or any of
its Affiliates in the VIT Territory as of the Effective Date that claim the
composition of matter, method of manufacture or method of use of the Product and
the Compound;

(b) All of the Patents listed in the Letter Agreement that are issued Patents
are in full force and effect, and all applicable filing, maintenance and other
fees required to be paid to a patent office with respect to the Patents listed
in the Letter Agreement have been timely paid;

(c) ChemoCentryx has not received any written notice from a Third Party that the
Development of any Compound or Product conducted by ChemoCentryx prior to the
Effective Date has infringed, or that any Development or Commercialization of
any Compound or Product will infringe, any Patents of any Third Party;

(d) ChemoCentryx has not as of the Effective Date granted any right to any Third
Party under the ChemoCentryx Technology that would conflict with the rights
granted to VIT hereunder;

(e) to ChemoCentryx’s Knowledge, no claim or action has been brought or
threatened by any Third Party alleging that the ChemoCentryx Patents are invalid
or unenforceable, and no ChemoCentryx Patent is the subject of any litigation,
interference, post-grant review, opposition, cancellation or other proceeding
challenging the validity or enforceability of the ChemoCentryx Patents;

(f) to ChemoCentryx’s Knowledge, the Development, Commercialization, and
manufacture of the Compound in the Field in the VIT Territory does not infringe
any issued Patents of any Third Party;

(g) to ChemoCentryx’s Knowledge, no Third Party is infringing or
misappropriating, or has infringed or misappropriated, the ChemoCentryx
Technology in the VIT Territory;

(h) to ChemoCentryx’s Knowledge, no Third Party has brought an action or
proceeding challenging the inventorship or ownership of the ChemoCentryx
Patents;

(i) to ChemoCentryx’s Knowledge, all Patent priority rights have been properly
claimed by ChemoCentryx with respect to the ChemoCentryx Patents, and all
ChemoCentryx Patents have been assigned to ChemoCentryx;

(j) ChemoCentryx exclusively owns the ChemoCentryx Patents, free and clear of
any liens, mortgages, security interests or other similar encumbrances;

(k) ChemoCentryx’s license agreement with Glaxo Group Limited has been
terminated and as of the Effective Date is no longer in effect; and

(l) ChemoCentryx will not, during the Term, grant any right to any Third Party
under the ChemoCentryx Technology (including the Joint Technology) that would
interfere with the rights granted hereunder.

 

55.



--------------------------------------------------------------------------------

Execution Version

 

For purposes of Section 11.3(f), patent applications will be presumed to have
been issued as patents with the published claims.

11.4 Additional VIT Representations, Warranties and Covenants. VIT represents,
warrants and covenants to ChemoCentryx that, as of the Effective Date, VIT has
not granted, and will not grant during the Term, any right to any Third Party
under the VIT Technology that would conflict with the rights granted to
ChemoCentryx hereunder.

11.5 Disclaimer. Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN
ALL CASES WITH RESPECT THERETO. Without limiting the foregoing, (a) neither
Party represents or warrants that any data obtained from conducting clinical
trials in one country or jurisdiction will comply with the laws and regulations
of any other country or jurisdiction, and (b) neither Party represents or
warrants the success of any study or test conducted by it pursuant to this
Agreement or the safety or usefulness for any purpose of the technology it
provides hereunder.

 

12. INDEMNIFICATION

12.1 Indemnification by ChemoCentryx. ChemoCentryx hereby agrees to defend,
indemnify and hold harmless VIT, VIT’s Affiliates and any Sublicensees and their
respective directors, officers, employees and agents (each, an “VIT Indemnitee”)
from and against any and all liabilities, expenses and losses, including
reasonable legal expenses and attorneys’ fees (“Losses”), to which any VIT
Indemnitee may become subject as a result of any alleged claim, claim, demand,
action or other proceeding by any Third Party to the extent such Losses arise
out of: (a) the Development, use, handling, storage, sale or other disposition
of any Compound or Product by ChemoCentryx or its Affiliates or ChemoCentryx
Collaborators, (b) the negligence or willful misconduct of any ChemoCentryx
Indemnitee, or (c) the breach by ChemoCentryx of any warranty, representation,
covenant or agreement made by ChemoCentryx in this Agreement; except, in each
case (a)-(c), to the extent such Losses arise out of the negligence or willful
misconduct of any VIT Indemnitee or the breach by VIT of any warranty,
representation, covenant or agreement made by VIT in this Agreement or the
Supply Agreement.

12.2 Indemnification by VIT. VIT hereby agrees to defend, indemnify and hold
harmless ChemoCentryx, its Affiliates and the ChemoCentryx Collaborators and
their respective directors, officers, employees and agents (each, a
“ChemoCentryx Indemnitee”) from and against any and all Losses to which any
ChemoCentryx Indemnitee may become subject as a result of any alleged claim,
claim, demand, action or other proceeding by any Third Party to the

 

56.



--------------------------------------------------------------------------------

Execution Version

 

extent such Losses arise out of: (a) the Development, use, handling, storage,
sale or other disposition of any Compound or Product by VIT or its Affiliates or
Sublicensees, (b) the negligence or willful misconduct of any VIT Indemnitee, or
(c) the breach by VIT of any warranty, representation, covenant or agreement
made by VIT in this Agreement; except, in each case (a)-(c), to the extent such
Losses arise out of the negligence or willful misconduct of any ChemoCentryx
Indemnitee or the breach by ChemoCentryx of any warranty, representation,
covenant or agreement made by ChemoCentryx in this Agreement or the Supply
Agreement.

12.3 Procedure. A party that intends to claim indemnification under this
Article 12 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party claim, demand, action or other
proceeding (each, a “Claim”) in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall have sole control of the defense
or settlement thereof. The Indemnitee may participate at its expense in the
Indemnitor’s defense of and settlement negotiations for any Claim with counsel
of the Indemnitee’s own selection. The indemnity arrangement in this Article 12
shall not apply to amounts paid in settlement of any action with respect to a
Claim, if such settlement is effected without the consent of the Indemnitor,
which consent shall not be withheld or delayed unreasonably. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its indemnification obligations under this Article 12
if and to the extent the Indemnitor is actually prejudiced thereby. The
Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Claim
covered by this indemnification.

12.4 Insurance. Each Party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure) in an amount consistent with
sound business practice and reasonable in light of its obligations under this
Agreement during the Term. Each Party shall provide a certificate of insurance
(or evidence of self-insurance) evidencing such coverage to the other Party upon
request.

12.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 13,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this Section 12.5
shall not be construed to limit either Party’s indemnification obligations under
this Article 12.

 

13. CONFIDENTIALITY

13.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the Parties agree that,
during the Term and for ten (10) years thereafter, the receiving Party shall
keep confidential and shall not publish or otherwise disclose and shall not use
for any purpose other than as expressly provided for in this Agreement any
Confidential Information of the other Party under to this Agreement, and both
Parties shall keep confidential and, subject to Sections 13.2 and 13.3 and 13.5,
shall not publish or otherwise disclose the terms of this Agreement. Each Party
may use the other Party’s Confidential Information only to the extent required
to accomplish the purposes of this

 

57.



--------------------------------------------------------------------------------

Execution Version

 

Agreement, including exercising its rights or performing its obligations. Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its employees, agents, consultants, contractors and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the other Party. Each Party will promptly notify the other upon
discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party.

13.2 Exceptions. The obligations of confidentiality and restriction on use under
Section 13.1 will not apply to any information that the receiving Party can
prove by competent written evidence: (a) is now, or hereafter becomes, through
no act or failure to act on the part of the receiving Party, generally known or
available to the public; (b) is known by the receiving Party at the time of
receiving such information, other than by previous disclosure of the disclosing
Party, or its Affiliates, employees, agents, consultants, or contractors; (c) is
hereafter furnished to the receiving Party without restriction by a Third Party
who has no obligation of confidentiality or limitations on use with respect
thereto, as a matter of right; or (d) is independently discovered or developed
by the receiving Party without the use of Confidential Information belonging to
the disclosing Party.

13.3 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party as expressly permitted by this Agreement or if and
to the extent such disclosure is reasonably necessary in the following
instances:

(a) filing, prosecuting, or maintaining Patents as permitted by this Agreement;

(b) regulatory filings for the Product that such Party has a license or right to
Develop hereunder in a given country or jurisdiction;

(c) prosecuting or defending litigation as permitted by this Agreement;

(d) complying with applicable court orders or governmental regulations; and

(e) disclosure to its and its Affiliates’ employees, consultants, contractors
and agents, to ChemoCentryx Collaborators (in the case of ChemoCentryx) and to
Sublicensees (in the case of VIT), in each case on a need-to-know basis in
connection with the Development, manufacture and Commercialization of Compounds
and the Product in accordance with the terms of this Agreement and the Supply
Agreement, in each case under written obligations of confidentiality and non-use
at least as stringent as those herein; and

(f) disclosure to potential and actual investors, acquirors, licensees and other
financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition or collaboration, in
each case under written obligations of confidentiality and non-use at least as
stringent as those herein.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 13.3(c) or (d), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use

 

58.



--------------------------------------------------------------------------------

Execution Version

 

efforts to secure confidential treatment of such Confidential Information at
least as diligent as such Party would use to protect its own confidential
information, but in no event less than reasonable efforts. In any event, the
Parties agree to take all reasonable action to avoid disclosure of Confidential
Information hereunder. Any information disclosed pursuant to Section 13.3(c) or
(d) shall remain Confidential Information and subject to the restrictions set
forth in this Agreement, including the foregoing provisions of this Article 13.

13.4 Publications. Each Party shall have the right to review and comment on any
material proposed for disclosure or publication by the other Party regarding
results of and other information regarding the other Party’s Development
activities with respect to the Product, whether by oral presentation, poster,
manuscript or abstract. Before any such material is submitted for publication or
presentation of any such material is made, each Party shall deliver a complete
copy to the other Party at least thirty (30) days prior to submitting the
material to a publisher, in the case of manuscripts, and seven (7) days prior to
submission or other disclosure, in the case of oral presentations, posters and
abstracts. Each Party shall review any such material and give its comments to
the other Party within the applicable review period (i.e., thirty (30) or seven
(7) days of receipt of the material, as applicable). Each Party shall comply
with the other Party’s request to delete references to its Confidential
Information in any such material and agrees to delay any submission for
publication or other public disclosure for a period of up to an additional
thirty (30) days for the purpose of preparing and filing appropriate patent
applications.

13.5 Publicity; Public Disclosures. The Parties agree to issue a joint press
release substantially in a form agreed by the Parties prior to the Effective
Date, on or as promptly as practicable following, the Effective Date. It is
understood that each Party may desire or be required to issue subsequent press
releases relating to this Agreement or activities hereunder. The Parties agree
to consult with each other reasonably and in good faith with respect to the text
and timing of such press releases prior to the issuance thereof, to the extent
practicable, provided that a Party may not unreasonably withhold, condition or
delay consent to such releases, and that either Party may issue such press
releases or make such disclosures to the SEC or other applicable agency as it
determines, based on advice of counsel, are reasonably necessary to comply with
laws or regulations or for appropriate market disclosure. Each Party shall
provide the other Party with advance notice of legally required disclosures to
the extent practicable. The Parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by a Party with
the SEC or as otherwise required by Applicable Laws; provided that each Party
shall have the right to make any such filing as it reasonably determines
necessary under Applicable Laws. In addition, following the initial joint press
release announcing this Agreement, either Party shall be free to disclose,
without the other Party’s prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

13.6 Prior Confidentiality Agreement. As of the Effective Date, the terms of
this Article 13 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties (or their Affiliates) relating to
the subject of this Agreement, including the Confidentiality Agreement. Any
information disclosed pursuant to any such prior agreement shall be deemed
Confidential Information for purposes of this Agreement.

13.7 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that a Party would suffer upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the Parties
agree that monetary damages may not be a sufficient remedy for any breach of
this Article 13. In addition to all other remedies, a Party shall be entitled to
seek specific performance and injunctive and other equitable relief as a remedy
for any breach or threatened breach of this Article 13.

 

59.



--------------------------------------------------------------------------------

Execution Version

 

14. TERM AND TERMINATION

14.1 Term. This Agreement shall commence on the Effective Date and, unless
terminated earlier as provided in this Article 14 or by mutual written agreement
of the Parties, shall continue until the expiration of the last Royalty Term in
the VIT Territory (the “Term”).

14.2 Termination by Mutual Agreement. The Parties may terminate this Agreement
by mutual written agreement if the Parties determine mutually and in good faith
that continued Development or Commercialization of the Product in the VIT
Territory would not be in the best interest of patient welfare, based on the
evaluation of safety issues and recommendations of a Regulatory Authority or
independent data monitoring committee.

14.3 Termination for Cause.

(a) Material Breach. Each Party shall have the right to terminate this Agreement
in its entirety upon written notice to the other Party if such other Party
materially breaches this Agreement and has not cured such breach within sixty
(60) days (thirty (30) days with respect to any payment breach) after notice of
such breach from the non-breaching Party; provided, however, that if any breach
(other than a payment breach) is not reasonably curable within sixty (60) days
and if the breaching Party has provided a cure plan reasonably acceptable to the
other Party during such sixty (60)-day period and is making a bona fide effort
to cure such breach by diligently implementing such plan, such cure period will
be extended for a time period to be agreed by both Parties (but in no event more
than an additional sixty (60) days) in order to permit the breaching Party a
reasonable period of time to cure such breach in accordance with such plan. In
the event of a material breach by VIT that results primarily and originally from
a breach by a Sublicensee of its sublicense agreement, if the Sublicensee fails
to cure the breach within the above cure period, ChemoCentryx shall not have the
right to terminate this Agreement if VIT terminates such sublicense agreement by
providing written notice of termination prior to the end of such cure period and
such sublicense agreement actually terminates.

(b) Bankruptcy. Each Party shall have the right to terminate this Agreement in
its entirety upon written notice to the other Party if such other Party makes a
general assignment for the benefit of creditors, files an insolvency petition in
bankruptcy, petitions for or acquiesces in the appointment of any receiver,
trustee or similar officer to liquidate or conserve its business or any
substantial part of its assets, commences under the laws of any jurisdiction any
proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation or any other similar proceeding for the release
of financially distressed debtors or becomes a party to any proceeding or action
of the type described above and such proceeding is not dismissed within sixty
(60) days after the commencement thereof.

 

60.



--------------------------------------------------------------------------------

Execution Version

 

14.4 Termination for Patent Challenge. ChemoCentryx shall have the right to
terminate this Agreement in its entirety upon written notice to VIT if VIT or
any of its Affiliates or Sublicensees directly, or indirectly through any Third
Party, commences any interference or opposition proceeding with respect to,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any
ChemoCentryx Patent; provided, however, ChemoCentryx shall not have a right to
terminate if the challenge is brought by a Sublicensee, either directly or
indirectly through any Third Party, and VIT or the Affiliate, as the case may
be, terminates such Sublicensee’s sublicense rights hereunder within thirty (30)
days after becoming aware of such challenge. ChemoCentryx will not have the
foregoing right to terminate this Agreement if ChemoCentryx or its Affiliates or
sublicensees, either directly or indirectly through a Third Party, commence any
action or proceeding alleging that VIT, its Affiliates or Sublicensees infringe
any ChemoCentryx Patents and such challenge is instituted as a counterclaim to
such action.

14.5 Termination by VIT at Will. VIT shall have the right to terminate this
Agreement for any reason or for no reason upon one hundred eighty (180) days
written notice to ChemoCentryx, such termination to be effective no earlier than
the second anniversary of the Effective Date.

14.6 Effects of Expiration.

(a) Licenses. Upon expiration (but not termination) of this Agreement, (i) VIT’s
licenses under Section 2.1 will become non-exclusive, sublicenseable, perpetual,
fully paid-up, and royalty-free.

(b) Global Trademarks. Upon expiration (but not termination) of this Agreement,
if VIT is then using a Global Trademark, the license under Section 10.13(a) will
remain in effect but will become royalty-bearing, and VIT shall pay ChemoCentryx
a royalty of [***] of annual Net Sales of the Product in the VIT Territory, in
consideration for the exclusive use of the Global Trademark in the VIT
Territory. The Parties will promptly after the effective date of expiration
enter into a trademark license agreement providing for such license and the
payment terms thereof.

(c) Supply. In the event that ChemoCentryx is supplying Bulk Drug Product or API
to VIT upon expiration (but not termination) of this Agreement, then, to ensure
continuity of supply, ChemoCentryx shall continue to supply VIT under the terms
of the Supply Agreement until such time that (i) VIT has established itself or a
CMO as a separate supplier, or (ii) the Parties have agreed to terms for
ChemoCentryx’s continued supply of API or Bulk Drug Product to VIT after the
expiration of this Agreement, which terms shall apply from the date of
expiration, but in any event shall not be obligated to supply Product for more
than six (6) months after the date of expiration.

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

61.



--------------------------------------------------------------------------------

Execution Version

 

14.7 Effects of Termination. Upon any termination of this Agreement by either
Party pursuant to Section 14.3, 14.4 or 14.5, or by the Parties pursuant to
Section 14.2, the following will apply:

(a) Termination of Licenses and Other Rights. All licenses granted to VIT will
automatically terminate, and all other rights and obligations of the Parties
under this Agreement will terminate on the effective date of termination;
provided that if this Agreement is terminated by ChemoCentryx pursuant to
Section 14.3(a) or 14.3(b), any sublicense granted to a Sublicensee that is not
in breach under the applicable sublicense (and whose actions or omissions did
not result in a breach by VIT giving rise to ChemoCentryx’s right of
termination) will continue as a direct license from ChemoCentryx so long as the
Sublicensee makes all payments to ChemoCentryx required under Section 8.4.

(b) Regulatory Filings. Unless this Agreement is terminated by VIT under Section
14.3(a), VIT shall: (i) to the extent not previously provided to ChemoCentryx,
deliver to ChemoCentryx true, correct and complete copies of all Regulatory
Filings (including Regulatory Approvals) for the Product in the Field in the VIT
Territory, and provide to ChemoCentryx all VIT Know-How not previously disclosed
to ChemoCentryx; (ii) and hereby does, effective upon such termination, transfer
and assign, or cause to be transferred or assigned, to ChemoCentryx or its
designee (or to the extent not so assignable, take all reasonable actions to
make available to ChemoCentryx or its designee the benefits of) all Regulatory
Filings (including Regulatory Approvals) for the Product in the Field in the VIT
Territory, whether held in the name of VIT or its Affiliate or Sublicensee; and
(iii) take such other actions and execute such other instruments, assignments
and documents as may be necessary to effect, evidence, register and record the
transfer, assignment or other conveyance of rights under this Section 14.7(b) to
ChemoCentryx. Any activities undertaken by VIT under this Section 14.7(b) will
be at ChemoCentryx’s expense.

(c) VIT Technology. Unless this Agreement is terminated by VIT under Section
14.3(a), VIT hereby grants to ChemoCentryx, effective upon such termination, a
non-exclusive, royalty-free, fully-paid, perpetual, irrevocable, sublicenseable
(through multiple tiers) license under the VIT Technology to Develop, make, have
made, import, offer for sale, sell and otherwise Commercialize Compounds and the
Product in and outside the VIT Territory.

(d) Marks. VIT shall, and hereby does, effective on such termination, assign to
ChemoCentryx all of VIT’s and its Affiliates’ right, title and interest in and
to any and all Local Trademarks used by VIT and its Affiliates in the VIT
Territory, including all goodwill therein, and VIT shall promptly take such
actions and execute such instruments, assignments and documents as may be
necessary to effect, evidence, register and record such assignment, at
ChemoCentryx’s cost.

(e) Wind-Down. VIT shall, as directed by ChemoCentryx, either wind-down any
ongoing Development activities of VIT and its Affiliates and Sublicensees with
respect to the Product in the Field in the VIT Territory in an orderly fashion
or promptly transfer such Development activities to ChemoCentryx or its
designee, in compliance with all Applicable Laws.

 

62.



--------------------------------------------------------------------------------

Execution Version

 

(f) Transition Assistance. Unless this Agreement is terminated by VIT under
Section 14.3(a), VIT shall provide reasonable consultation and assistance for
the purpose of transferring or transitioning to ChemoCentryx all VIT Know-How
not already in ChemoCentryx’s possession and, at ChemoCentryx’s request, all
then-existing commercial arrangements relating specifically to any Compound or
Product that VIT is able, using Commercially Reasonable Efforts, to transfer or
transition to ChemoCentryx, in each case, to the extent reasonably necessary or
useful for ChemoCentryx to continue Developing, manufacturing, or
Commercializing the Product in the VIT Territory. The foregoing shall include
transferring, upon request of ChemoCentryx, any agreements with Third Party
suppliers or vendors that specifically cover the supply or sale of any Compound
or Product in the VIT Territory; provided that if any such contract between VIT
and a Third Party is not assignable to ChemoCentryx (whether by such contract’s
terms or because such contract does not relate specifically to any Compound or
Product) but is otherwise reasonably necessary or useful for ChemoCentryx to
commence Developing, manufacturing, or Commercializing the Product in the VIT
Territory, or if VIT manufactures the Product itself (and thus there is no
contract to assign), then VIT shall reasonably cooperate with ChemoCentryx to
negotiate for the continuation of services or supply from such entity, or VIT
shall supply such Compound or Product, as applicable, to ChemoCentryx for a
reasonable period (not to exceed twelve (12) months) until ChemoCentryx
establishes an alternate, validated source of such services or supply of
finished, packaged, labeled Product for the VIT Territory. ChemoCentryx shall
pay VIT for such supply from VIT at a price equal to VIT’s cost. VIT shall
provide such assistance at no cost to ChemoCentryx for a period of twelve (12)
months after termination, if such termination occurred after First Commercial
Sale in the VIT Territory, and otherwise for a period of six (6) months after
termination, and thereafter ChemoCentryx shall reimburse VIT’s reasonable
internal and Third Party costs to conduct such transition from and after the
effective date of termination.

(g) Remaining Inventories. If ChemoCentryx terminates this Agreement under
Section 14.3(a) or Section 14.3(b), or if VIT terminates this Agreement under
Section 14.5, or if the Parties terminate this Agreement under Section 14.2,
then unless, at ChemoCentryx’s option, ChemoCentryx repurchases any remaining
inventory at the invoice price plus the costs of shipping any remaining
inventory, which it shall have the right to do, VIT, its Affiliates or their
respective Sublicensees shall be permitted to sell, subject to the payment of
applicable royalties and Milestone Payments due under this Agreement, any
Product in inventory (including completion for sale of any work in progress)
over the twelve (12) month period following termination. ChemoCentryx shall
notify VIT within thirty (30) days after the date of termination whether
ChemoCentryx elects to exercise such right. If VIT terminates this Agreement
under Section 14.3(a) or Section 14.3(b), VIT, its Affiliates or their
respective Sublicensees shall be permitted to sell, subject to the payment of
applicable royalties due under this Agreement, any Product in inventory
(including completion for sale of any work in progress) over the twelve (12)
month period following termination.

14.8 Confidential Information. Upon expiration or termination of this Agreement
in its entirety, except to the extent that a Party obtains or retains the right
to use the other Party’s Confidential Information, each Party shall promptly
return to the other Party, or delete or destroy, all relevant records and
materials in such Party’s possession or control containing Confidential
Information of the other Party; provided that such Party may keep one copy of
such materials for archival purposes only subject to continuing confidentiality
obligations. All VIT Know-How assigned to ChemoCentryx after the Term will be
deemed ChemoCentryx’s Confidential Information and no longer VIT’s Confidential
Information.

 

63.



--------------------------------------------------------------------------------

Execution Version

 

14.9 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any obligation or right accruing prior to such expiration or
termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement: Sections
9.3, 9.4, 9.5, 10.2, 10.4, 11.5, 14.6, 14.7, 14.8, 14.9, 14.10 and 14.11 and
Articles 12, 13, 15 and 16.

14.10 Exercise of Right to Terminate. The use by either Party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
Party with respect thereto; provided, however, that termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

14.11 Damages; Relief. Subject to Section 14.10, termination of this Agreement
shall not preclude either Party from claiming any other damages, compensation or
relief that it may be entitled to upon such termination.

14.12 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by one Party to the other Party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws. The Parties
agree that a Party that is a licensee of such rights under this Agreement will
retain and may fully exercise all of its rights and elections under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against a Party to this Agreement under the U.S.
Bankruptcy Code or comparable provision of applicable bankruptcy or insolvency
laws, the other Party will be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, and same, if not already in its possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy or
insolvency proceeding upon its written request therefor, unless the bankrupt
Party elects to continue to perform all of its obligations under this Agreement,
or (b) if not delivered under (a) above, following the rejection of this
Agreement by or on behalf of the bankrupt Party upon written request therefor by
the other Party.

 

15. DISPUTE RESOLUTION

15.1 Objective. The Parties recognize that disputes as to matters arising under
or relating to this Agreement or either Party’s rights and obligations hereunder
may arise from time to time. It is the objective of the Parties to establish
procedures to facilitate the resolution of such disputes in an expedient manner
by mutual cooperation and without resort to litigation. To accomplish this
objective, the Parties agree to follow the procedures set forth in this
Article 15 to resolve any such dispute if and when it arises.

 

64.



--------------------------------------------------------------------------------

Execution Version

 

15.2 Resolution by Executive Officers. Except as otherwise provided in Article
3, if an unresolved dispute as to matters arising under or relating to this
Agreement or either Party’s rights and obligations hereunder arises, either
Party may refer such dispute to the Executive Officers, who shall meet in person
or by telephone within thirty (30) days after such referral to attempt in good
faith to resolve such dispute. If such matter cannot be resolved by discussion
of such officers within such thirty (30)-day period, or such other time period
as the Parties may agree to in writing, such dispute shall be resolved in
accordance with Section 15.3.

15.3 Arbitration.

(a) If the Parties do not resolve a dispute as provided in Section 15.2, and a
Party wishes to pursue the matter, each such dispute that is not an Excluded
Claim (defined below) shall be resolved by binding arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
as then in effect (the “ICC Rules”), which ICC Rules are deemed to be
incorporated by reference into this clause and judgment on the arbitration award
may be entered in any court having jurisdiction thereof. The decision rendered
in any such arbitration will be final and not appealable. If either Party
intends to commence binding arbitration of such dispute, such Party will provide
written notice to the other Party informing the other Party of such intention
and the issues to be resolved. Within thirty (30) days after the receipt of such
notice, the other Party may, by written notice to the Party initiating binding
arbitration, add additional issues to be resolved.

(b) The arbitration shall be conducted by a panel of three (3) arbitrators
appointed in accordance with the ICC Rules, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either Party,
their respective Affiliates or any Sublicensee. The place of arbitration shall
be New York, New York, and all proceedings and communications shall be in
English.

(c) It is the intention of the Parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than thirty (30) days after selection of the arbitrators,
the Parties and their representatives shall hold a preliminary meeting with the
arbitrators, to mutually agree upon and thereafter follow procedures seeking to
assure that the arbitration will be concluded within six (6) months from such
meeting. Failing any such mutual agreement, the arbitrators will design and the
Parties shall follow procedures to such effect.

(d) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages, except as may be permitted by Section 12.5.
The arbitrators shall have the power to order that all or part of the legal or
other costs incurred by a Party in connection with the arbitration be paid by
the other Party. Each Party shall bear an equal share of the arbitrators’ and
any administrative fees of arbitration.

 

65.



--------------------------------------------------------------------------------

Execution Version

 

(e) Except to the extent necessary to confirm or enforce an award or as may be
required by Applicable Law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(f) As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity, enforceability or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly, or competition law or regulation, whether or not statutory.

15.4 Expert Arbitrators if no JSC Consensus on Certain Matters.

(a) If [***], the Parties are obligated to submit a disputed matter to
arbitration under this Section 15.4 pursuant to Section 3.4(c), then unless the
Parties otherwise agree, the Parties shall within thirty (30) days after the JSC
first considers VIT’s objection to a Development Plan amendment because VIT
reasonably believes that such amendment would materially adversely affect the
safety and efficacy profile of the Product in the VIT Territory, or that a
proposed Additional Indication satisfies the Additional Indication Rejection
Condition, mutually select a panel of three (3) independent scientific experts
having substantial relevant experience with respect to the development of
pharmaceutical products, and failing such mutual agreement during such time
frame, either Party may ask the American Arbitration Association to promptly
appoint the expert on behalf of the Parties) (the “Expert Arbitrators”). Both
Parties shall submit their respective proposals with respect to such Development
Plan amendment and arguments with respect to its effect on the safety and
efficacy profile of the Product in the VIT Territory, or on whether the
Additional Indication satisfies the Additional Indication Rejection Condition,
to the Expert Arbitrators within three (3) Business Days of learning of such
Expert Arbitrators’ appointment, either through agreement of the Parties or by
the American Arbitration Association. If a Party fails to submit a proposal
within such timeframe, then the proposal of the submitting Party shall prevail.

(b) Each Party shall have ten (10) Business Days from receipt of the other
Party’s submission to the Expert Arbitrators to submit a written response to
such proposal. A hearing with the Parties and the Expert Arbitrators shall take
place over no more than two (2) Business Days and shall commence no later than
ten (10) days after submission of the written responses to each other and the
Expert Arbitrators. Each Party shall have a reasonable period of time, to be
determined by the Expert Arbitrators (which period of time shall be sufficient
for the Expert Arbitrators to fully understand the proposals, responses and the
relative merits thereof), to argue for its proposal at the hearing with the
Expert Arbitrators. The Expert Arbitrators shall have the right to meet
thereafter with the Parties together, as necessary to make a determination. The
Expert Arbitrators shall, within five (5) Business Days after completion of the
hearing, or such longer period as the Parties may agree, make a final and
binding determination as to

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

66.



--------------------------------------------------------------------------------

Execution Version

 

whether the proposed Development Plan amendment is reasonably likely to
materially adversely affect the safety and efficacy profile of the Product in
the VIT Territory or on whether the Additional Indication satisfies the
Additional Indication Rejection Condition. Such determination shall be deemed to
be the consensus of the JSC. The Parties acknowledge and agree that the
rendering of a determination by the Expert Arbitrators shall be deemed effective
at the time its determination is made, irrespective of the time when a formal
written statement of the Expert Arbitrators’ opinion with respect to such
matter, or the basis of its determination, is released, if at all. At any time
prior to the determination, either Party may accept the other Party’s position
on any unresolved issue. The Parties shall inform the Expert Arbitrators of such
accepted position and in such event such position will be deemed part of the
final resolution of the matter in dispute and no longer subject to arbitration.
The Expert Arbitrators’ decision shall take into account customary and
commercially reasonable industry practices for the conduct of development and
other activities in compliance with Applicable Law. Each Party shall bear its
own costs and expenses (including legal fees and expenses) relating to the
arbitration proceeding. Any fees, costs, expenses or other amounts payable to
the Expert Arbitrators in connection with any arbitration pursuant to this
Section 15.4 shall be borne equally by the Parties.

 

16. GENERAL PROVISIONS

16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws.

16.2 Entire Agreement; Modification. This Agreement, together with the Letter
Agreement and Supply Agreement, is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to all of its
terms. This Agreement supersedes all prior and contemporaneous agreements and
communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the Parties to this
Agreement.

16.3 Relationship Between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Neither Party is a legal representative of the other Party,
and neither Party can assume or create any obligation, representation, warranty
or guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.

16.4 Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

16.5 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party

 

67.



--------------------------------------------------------------------------------

Execution Version

 

without the prior written consent of the other Party (which consent shall not be
unreasonably withheld); provided, however, that either Party may assign or
otherwise transfer this Agreement and its rights and obligations hereunder
without the other Party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business or assets of such Party relating to the Product to a Third Party,
whether by merger, consolidation, divesture, restructure, sale of stock, sale of
assets or otherwise, provided that in the event of any such transaction (whether
this Agreement is actually assigned or is assumed by the acquiring Party by
operation of law (e.g., in the context of a reverse triangular merger)),
intellectual property rights of the acquiring Party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder; or

(b) to an Affiliate or, in the case of VIT, as may be necessary in connection
with the currently announced restructuring of Galenica, so long as such
restructuring does not result in the effective sale or transfer, directly or
indirectly, of this Agreement to a Third Party, provided that in the case of an
assignment to an Affiliate, the assigning Party shall remain liable and
responsible to the non-assigning Party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties specified above, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Section 16.5 shall be null and void.

16.6 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not, to the extent feasible, affect or impair, in whole or in
part, the validity, enforceability, or legality of any remaining portions of
this Agreement. All remaining portions shall remain in full force and effect as
if the original Agreement had been executed without the invalidated,
unenforceable or illegal part.

16.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by (a) air mail (postage prepaid) requiring return
receipt, (b) overnight courier, or (c) facsimile confirmed thereafter by any of
the foregoing, to the Party to be notified at its address(es) given below, or at
any address such Party may designate by prior written notice to the other in
accordance with this Section 16.7. Notice shall be deemed sufficiently given for
all purposes upon the earliest of: (i) the date of actual receipt; (ii) if air
mailed, five (5) days after the date of postmark; (iii) if delivered by
overnight courier, the next day the overnight courier regularly makes deliveries
or (iv) if sent by facsimile, the date of confirmation of receipt if during the
recipient’s normal business hours, otherwise the next Business Day.

If to VIT, notices must be addressed to:

Vifor (International) Ltd.

Rechenstrasse 37, 9014 St. Gallen, Switzerland

Attention: Chief Executive Officer

Facsimile: +41 58 851 80 01

 

68.



--------------------------------------------------------------------------------

Execution Version

 

with a copy to:

Vifor (International) Ltd.

Rechenstrasse 37, 9014 St. Gallen, Switzerland

Facsimile:   +41 58 851 80 01 Attention:   Group General Counsel

If to ChemoCentryx, notices must be addressed to:

ChemoCentryx, Inc.

850 Maude Avenue

Mountain View, CA 94043

USA

Attn:   Chief Executive Officer Fax:   +1-650-210-2910

with a copy to:

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121-1909

USA

Attn:   L. Kay Chandler Fax:   +1-858-550-6420

16.8 Force Majeure. Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any reasonably unforeseeable
event beyond such Party’s reasonable control including but not limited to Acts
of God, fire, flood, explosion, earthquake, pandemic flu, or other natural
forces, war, civil unrest, acts of terrorism, accident, destruction or other
casualty, any lack or failure of transportation facilities, any lack or failure
of supply of raw materials, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the Party has not caused such event(s) to occur. Notice of a
Party’s failure or delay in performance due to force majeure must be given to
the other Party within ten (10) days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure. In no event shall any Party be required
to prevent or settle any labor disturbance or dispute.

 

69.



--------------------------------------------------------------------------------

Execution Version

 

16.9 Standstill Agreement. During the Term and, in the case of early termination
of this Agreement as provided in Section 14, and for three (3) months after such
termination (the “Standstill Period”), unless specifically invited in writing by
the board of directors of ChemoCentryx, except pursuant to the terms of this
Agreement, neither VIT nor any of its Representatives will, in any manner,
directly or indirectly, without the prior express written consent of
ChemoCentryx:

(a) make, effect, initiate, directly participate in or cause (i) any acquisition
of beneficial ownership of any outstanding shares of common stock or other
securities of ChemoCentryx or any Affiliate of ChemoCentryx with the power to
vote in the election of directors or any securities convertible into or
exercisable or exchangeable into such securities of ChemoCentryx or any
Affiliate of ChemoCentryx (“Voting Securities”), in the case of a Representative
(excluding an Affiliate) authorized to act on behalf of VIT for such purpose,
(ii) any acquisition of any assets of ChemoCentryx or any assets of any
Affiliate of ChemoCentryx, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving ChemoCentryx or any Affiliate of
ChemoCentryx, or involving any securities or assets of ChemoCentryx or any
securities or assets of any Affiliate of ChemoCentryx, or (iv) any
“solicitation” of “proxies” (as those terms are used in the proxy rules of the
SEC) or consents with respect to any Voting Securities; provided that nothing in
this Section 16.9(a) shall preclude any activities of VIT or its Representatives
with respect to the grant by ChemoCentryx or any Affiliate of ChemoCentryx of
any license, or the supply by ChemoCentryx or any subsidiary of ChemoCentryx of
any products, in each case to VIT or any of its Affiliates as contemplated by
this Agreement;

(b) form, join or participate in a “group” (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended) with respect to the
beneficial ownership of any Voting Securities of ChemoCentryx;

(c) act, alone or in concert with others, to seek to control the management,
board of directors or policies of ChemoCentryx;

(d) seek to call any meeting of the stockholders of ChemoCentryx or propose or
nominate for election to ChemoCentryx’s board of directors any person whose
nomination has not been approved by a majority of ChemoCentryx’s board of
directors;

(e) publicly or otherwise propose the taking of any action referred to in
Section 16.9(a), (b), (c) or (d);

(f) assist, induce, encourage, enter into any discussions, negotiations,
arrangements, or agreements with, or otherwise act in concert with any Third
Party relating to any of the foregoing; or

(g) request or propose (in any manner that would reasonably be likely to cause
ChemoCentryx to disclose publicly) that ChemoCentryx or any of ChemoCentryx’s
Representatives amend, waive or consider the amendment or waiver of any
provision set forth in this Section 16.9, in the case of a Representative
(excluding an Affiliate) authorized to act on behalf of VIT for such purpose.

For purposes of this Agreement, a Party’s “Representatives” will be deemed to
include each person or entity that is or becomes (1) an Affiliate of such Party,
or (2) an officer, director, employee, partner, attorney, advisor, accountant,
agent or representative of such Party or of any of such Party’s Affiliates,
providing such person or entity authorized by such Party.

 

70.



--------------------------------------------------------------------------------

Execution Version

 

Notwithstanding the foregoing, this Section 16.9 shall no longer apply (i)
during a period commencing with ChemoCentryx’s announcement in a filing with the
SEC or a press release that (A) it is seeking a purchaser for itself or all or
substantially all of its assets or (B) it is otherwise exploring strategic
options in this regard, and ending with ChemoCentryx’s announcement in a filing
with the SEC or a press release that is terminating such search or exploration;
(ii) during the period beginning with the commencement by a Third Party of a
publicly-announced tender or exchange offer for more than fifty percent (50%) of
the voting power of the outstanding Voting Securities of ChemoCentryx, and
ending with the termination by such Third Party of such tender or exchange
offer; or (iii) if ChemoCentryx announces in a filing with the SEC or a press
release a transaction, or an intention to effect any transaction, which would
result in (A) the sale by ChemoCentryx or one or more subsidiaries of assets
representing fifty percent (50%) or more of the consolidated assets of
ChemoCentryx; or (B) the common shareholders of ChemoCentryx immediately prior
to such transaction owning less than fifty percent (50%) of the outstanding
common stock of the acquiring entity or, in case of a merger transaction, the
surviving corporation (or, if the surviving corporation is an Affiliate of a
parent company, the parent company); provided that, in the case of clause (ii)
VIT has not directly or indirectly taken any action prohibited under this
Section 16.9.

16.10 Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive. The words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement mean
calendar days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

16.11 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

{SIGNATURE PAGE FOLLOWS}

 

71.



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Parties hereto have caused this COLLABORATION AND
LICENSE AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

CHEMOCENTRYX, INC.   VIFOR (INTERNATIONAL) LTD. By:   /s/ Thomas J. Schall,
Ph.D.   By:   /s/ Søren Tulstrup Name:   Thomas J. Schall, Ph.D.   Name:   Søren
Tulstrup Title:   Chairman of the Board, President and Chief Executive Officer  
Title:   CEO, Vifor Pharma     By:   /s/ Dr. Oliver P. Kronenberg     Name:  
Dr. Oliver P. Kronenberg     Title:   Group General Counsel

Signature Page to Collaboration and License Agreement



--------------------------------------------------------------------------------

Execution Version

 

Schedule 6.3

Diligence Countries

Austria

Belgium

Netherlands

Sweden

Finland

Denmark

Norway

Iceland

Portugal

Greece

Egypt

South Africa

Argentina

Chile



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 8.4(c)

Quarterly Royalty Reduction Calculation

Example

An example of the royalty calculation pursuant to this Exhibit 8.4(c) for Net
Sales in a country for the third quarter, assuming that the royalty reduction of
Section 8.4(c) first applies to the Net Sales of the Product in the country in
the third quarter, is as follows:

 

[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***] [***]    [***]    [***]    [***]    [***]    [***] [***]
   [***]    [***]    [***]    [***]    [***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 